            Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 1 of 86




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


SMART MOBILE TECHNOLOGIES LLC,                           Civil Action No. 6:21-cv-00603

                                      Plaintiff,

                       v.                                JURY TRIAL DEMANDED

APPLE INC.,

                                     Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Smart Mobile Technologies LLC ("Smart Mobile"), by and through its attorneys,

hereby alleges the following:

                                I.     NATURE OF THE ACTION

       1.       This is a patent infringement action for damages and other appropriate remedies for

Defendant Apple Inc.'s ("Apple") unauthorized and infringing manufacture, use, sale, offering for

sale, and/or importation of products incorporating Smart Mobile's patented inventions.

       2.       Smart Mobile is the owner of all right, title, and interest in and to United States

Patent No. 8,442,501 (the "'501 Patent"), issued May 14, 2013 and titled "Dynamically

Configurable IP Based Wireless Devices And Networks." A true and correct copy of the '501

Patent is attached hereto as Exhibit A.

       3.       Smart Mobile is the owner of all right, title, and interest in and to United States

Patent No. 8,472,936 (the "'936 Patent"), issued June 25, 2013 and titled "Dynamically

Configurable IP Based Wireless Devices And Wireless Networks." A true and correct copy of the

'936 Patent is attached hereto as Exhibit B.




                                                   -1-
            Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 2 of 86




       4.       Smart Mobile is the owner of all right, title, and interest in and to United States

Patent No. 8,472,937 (the "'937 Patent"), issued June 25, 2013 and titled "Dynamically

Configurable IP Based Mobile Devices And Networks." A true and correct copy of the '937 Patent

is attached hereto as Exhibit C.

       5.       Smart Mobile is the owner of all right, title, and interest in and to United States

Patent No. 8,761,739 (the "'739 Patent"), issued June 24, 2014 and titled "Dynamically

Configurable IP Based Wireless Devices And Networks." A true and correct copy of the '739

Patent is attached hereto as Exhibit D.

       6.       Smart Mobile is also the owner of all right, title, and interest in and to United States

Patent No. 8,824,434 (the "'434 Patent"), issued September 2, 2014 and titled "Portable Wireless

Device With Dual RF Communication And Antennas." A true and correct copy of the '434 Patent

is attached hereto as Exhibit E.

       7.       Smart Mobile is also the owner of all right, title, and interest in and to United States

Patent No. 8,842,653 (the "'653 Patent"), issued September 23, 2014 and titled "Wireless Devices

With Transmission Control And Multiple Paths Of Communication." A true and correct copy of

the '653 Patent is attached hereto as Exhibit F.

       8.       Smart Mobile is also the owner of all right, title, and interest in and to United States

Patent No. 8,982,863 (the “’863 Patent”), issued March 17, 2015 and titled “Controller and Server

System for Networking.” A true and correct copy of the ’863 Patent is attached hereto as Exhibit

G.

       9.       Smart Mobile is also the owner of all right, title, and interest in and to United States

Patent No. 9,019,946 (the "'946 Patent"), issued April 28, 2015 and titled "Wireless And Cellular




                                                   -2-
          Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 3 of 86




Voice And Data Transmission With Multiple Paths Of Communication." A true and correct copy

of the '946 Patent is attached hereto as Exhibit H.

       10.      Smart Mobile is also the owner of all right, title, and interest in and to United States

Patent No. 9,049,119 (the "'119 Patent"), issued June 2, 2015 and titled "Dynamically Configurable

Mobile Device and Cellular Phones With Functions." A true and correct copy of the '119 Patent

is attached hereto as Exhibit I.

       11.      Smart Mobile is also the owner of all right, title, and interest in and to United States

Patent No. 9,191,083 (the "'083 Patent"), issued November 17, 2015 and titled "Wireless Device

With Multichannel Data Transfer." A true and correct copy of the '083 Patent is attached hereto

as Exhibit J.

       12.      Smart Mobile is also the owner of all right, title, and interest in and to United States

Patent No. 9,319,075 (the "'075 Patent"), issued April 19, 2016 and titled "Wireless Devices With

Transmission Control And Multiple Internet Protocol (IP) Based Paths Of Communication." A

true and correct copy of the '075 Patent is attached hereto as Exhibit K.

       13.      Smart Mobile is also the owner of all right, title, and interest in and to United States

Patent No. 9,614,943 (the "'943 Patent"), issued April 4, 2017 and titled "System To Interface

Internet Protocol (IP) Based Wireless Devices With Subtasks And Channels." A true and correct

copy of the '943 Patent is attached hereto as Exhibit L.

       14.      Smart Mobile is also the owner of all right, title, and interest in and to United States

Patent No. 9,756,168 (the "'168 Patent"), issued September 5, 2017 and titled "Multifunction

Mobile Devices And Appliance Control." A true and correct copy of the '168 Patent is attached

hereto as Exhibit M.




                                                 -3-
            Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 4 of 86




          15.   Apple makes, uses, offers for sale, sell, and/or imports into the United States

products that directly infringe the '501, '936, '937, '739, '434, '653, ‘863, '946, '119, '083, '075, '943,

and '168 Patents (collectively, the "Patents in Suit"). Further, Apple indirectly infringes one or

more of the Patents in Suit by inducing and contributing to infringement by others, including users

of Apple devices, and by exporting components used in the making of Apple devices that would,

if combined in the United States, infringe the Smart Mobile patents.

          16.   Smart Mobile seeks monetary damages, prejudgment interest, injunctive relief, and

other relief for Apple's infringement of Patents in Suit.

                                           II.     PARTIES

          17.   Smart Mobile is a Delaware limited liability company having a principal place of

business at 7600 Chevy Chase Drive, Building 2, Suite 300, Austin, Texas 78752. Smart Mobile

develops mobile device software and technologies for scientists and engineers.

          18.   Upon information and belief, Defendant Apple Inc. is a corporation organized and

existing under the laws of California and has one or more regular and established places of business

in the Austin, Texas area, including at 12545 Riata Vista Circle, Austin, Texas. In November 2019,

Apple stated that it had approximately 7,000 employees in Austin and that it expected to open, in

2022, a $1 billion, 3-million-square-foot campus with capacity for 15,000 employees. See

https://www.apple.com/newsroom/2019/11/apple-expands-in-austin/. The work done at Apple's

location in Texas includes work related to Apple's iPhone products.

          19.   Upon information and belief, Apple also operates retail stores locations in the

Western District of Texas ("WDTX"), including two in Austin, two in San Antonio, and one in El

Paso. See www.apple.com/retail/. Apple uses, offers for sale, and sells iPhones at these retail

stores.




                                                   -4-
          Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 5 of 86




        20.     Apple may be served with process through its registered agent for service in Texas:

CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                             III.    JURISDICTION AND VENUE

        21.     This is an action for patent infringement, which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 282, 284, and 285. The Court has jurisdiction

over the subject matter of this action under 28 U.S.C. §§ 1331 and 1338(a).

        22.     This Court has personal jurisdiction over Apple because Apple has committed acts

giving rise to this action within Texas and within WDTX. Defendant also regularly does business

or solicits business in WDTX and in Texas, engages in other persistent courses of conduct and

derives substantial revenue from products and services provided in WDTX and in Texas, and has

purposefully established substantial, systematic, and continuous contacts with WDTX and Texas

and should reasonably expect to be sued in a court in WDTX and Texas. For example, as alleged

above, Apple has retail and non-retail locations within WDTX. The website www.apple.com

solicits sales of infringing products to consumers in WDTX and in Texas. Given these contacts,

the Court's exercise of jurisdiction over Apple will not offend traditional notions of fair play and

substantial justice.

        23.     Venue in WDTX is proper pursuant to 28 U.S.C. §§ 1391(b), (c), and l400(b)

because Apple has regular and established places of business in WDTX, including at 12545 Riata

Vista Circle, Austin, Texas, has committed acts within this judicial district giving rise to this

action, and Apple continues to conduct business in this judicial district, including making, using

offering to sell, selling, and/or importing infringing products and providing support service to

Apple's customers in WDTX.




                                                -5-
          Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 6 of 86




                                 IV.      THE PATENTS-IN-SUIT

        24.     The '501, '936, '937, '739, '119, and '168 Patents share a common specification. The

patents are related by a chain of continuation and divisional applications to an application filed on

June 9, 2000, which was a continuation-in-part of an application filed on June 4, 1999. The ‘501,

‘936, ‘937, ‘739, and ‘119 Patents, in addition, claim priority to an even earlier application, filed

December 16, 1996. The '501, '936, '937, '739, '119, and '168 Patents disclose and claim improved

wireless communications systems and devices having voice and data communication capability,

the capability to switch dynamically between wireless networks, and the capability of

communicating with a server that enhances the functionality of the devices.

        25.     The '434, '653, ‘863, '946, '083, '075, and '943 Patents share a common

specification. The patents are related by a chain of continuation applications to an application filed

on July 17, 2000, which was a continuation-in-part of an application filed on June 4, 1999 (the

same application that is related to the '168 and '936 Patents). The ‘434 Patent, in addition, claims

priority to an even earlier application, filed December 16, 1996. The '434, '653, ‘863, '946, '083,

'075, and '943 Patents disclose and claim enhancements to mobile device communications

functionality. The patents taught, among other things, that by using transmit and receive units,

coupled with one or more processors configured to process multiple signal or data streams in

parallel, transmission bottlenecks could be mitigated and enhanced transmission capabilities –

such as the ability to multiplex signal streams or access multiple signal streams simultaneously or

sequentially – could be achieved.

                V.      APPLE'S KNOWLEDGE OF THE PATENTS-IN-SUIT

        26.     On information and belief, Apple has known of at least the '501, '936, '937, '739,

'434, '653, '946, and '119 patents, as well as the applications that later issued as the '168, '083, '075,

and '943 patents, since at least approximately the latter half of 2015.


                                                  -6-
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 7 of 86




        27.     In or about May 2015, Global Technology Transfer Group, Inc. ("GTT"), a patent

transaction advisory and consultancy company, was engaged to assist with the divestment or

certain patents and patent applications owned by a prior owner of the patents (the "Smart Mobile

Portfolio"), including the '501, '936, '937, '739, '434, '653, ‘863, '946, and '119 patents, as well as

the applications that later issued as the '168, '083, '075, and '943 patents.

        28.     GTT created, among other things, a thirteen page summary of the Smart Mobile

Portfolio ("Portfolio Summary"). The Portfolio Summary noted that there were 24 issued US

patents and 27 US applications assigned to Smart Mobile. The Portfolio Summary identified

"relevant markets" as including mobile devices, mobile streaming devices, wireless networks, and

software defined networks. The Portfolio Summary highlighted seven "exemplary patents,"

including the '653 and '936 patents, and included an accompanying spreadsheet containing a full

list.

        29.     As to the '936 Patent, the Portfolio Summary highlighted pertinence "for companies

that provide both wireless devices and servers (application store servers). These targets provide

application stores where applications with functional instructions can be downloaded to mobile

devices. The mobile devices execute the instructions to provide new functionality at the mobile

device."

        30.     As to the '653 patent, the Portfolio Summary stated, among other things, that

"[c]laim 1 is applicable to mobile devices that support multipath TCP. … Claim 1 and 17 are also

applicable to devices that supports Voice over LTE (VoLTE) along with Wi-Fi Calling and a

handover between the two. Claim 14 is applicable to devices that maintain two separate IP

addresses (one for Wi-Fi and another for cellular)."




                                                 -7-
             Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 8 of 86




        31.      As to the '863 Patent, the Portfolio Summary stated, among other things, that "[t]he

‘863 patent provides a system for controlling Internet Protocol (IP) based wireless devices, IP

based cellular phones, networks or network switches by servers.”

        32.      On information and belief, during the latter half of 2015, GTT contacted various

potentially interested parties, including Apple, to solicit interest in acquiring the Smart Mobile

Portfolio.

        33.      On information and belief, GTT communicated with Denise Kerstein, whose

responsibilities at Apple pertained to patent acquisitions.

        34.      Upon information and belief, GTT created a virtual "data room" that contained

information and materials pertinent to the Smart Mobile Portfolio, including the Portfolio

Summary and an accompanying spreadsheet containing a list of all of the patents and application

in the Smart Mobile portfolio.

        35.      Upon information and belief, Apple accessed the virtual data room, and the

Portfolio Summary and spreadsheet, sometime during the latter half of 2015 and thereby gained

notice of at least the '501, '936, '937, '739, '434, '653, ‘863, '946, and '119 patents, as well as the

applications that later issued as the '168, '083, '075, and '943 patents.

  VI.        THE INFRINGING APPLE DEVICES AND RELATED FUNCTIONALITIES

        36.      Apple designs, markets and sells, among other things, wireless portable electronic

devices, such as the iPhone smartphone, iPad tablet and Apple Watch. Apple’s iPhone, iPad, and

Watch all run proprietary Apple operating system software – iOS for the iPhone, iPadOS for the

iPad (beginning in September 2019; previously, the iPad ran iOS) and watchOS for the Watch.

        37.      Apple’s iPhone, iPad, and Watch products are designed to function as part of an

integrated ecosystem of products and services that includes Apple’s App Store and the applications

(“apps”) that are available on Apple’s App Store. In order to access many of these features, a user


                                                 -8-
          Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 9 of 86




must create an Apple ID, which Apple encourages users to do when they set up an iPhone, iPad or

other Apple device. In addition, Apple supports these products with periodic operating system

updates. On information and belief, applications in Apple App Store and operating system updates

are stored on and provided to Apple products from servers owned and/or operated by Apple.

       38.     The iPhone, iPad, and Watch are configured to communicate wirelessly via at least

Wi-Fi. In addition, all Apple iPhones and certain models of iPad and Watch are configured for

communication via a cellular network.

       39.     Apple has incorporated different functionalities for dynamically switching between

cellular and Wi-Fi networks into its iPhone, iPad, and Watch products. For example, with the

release of iOS 7 on or about September 18, 2013, Apple incorporated a new functionality a user

would not directly see but that would have a large impact on the quality of the user experience –

multipath TCP (MPTCP). MPTCP is a communications functionality involving the simultaneous

use of cellular and Wi-Fi networks, which Apple incorporated into iOS to support user requests

made to the Siri application.

       40.     On information and belief, Apple’s implementation of MPTCP works as follows:

when a user vocalizes a request to Siri, the request is streamed to Apple, where it is processed by

a server, and the result is sent back to the user's iPhone or iPad. In order to reduce the incidence of

communication failures and delays resulting from user mobility, iOS establishes an MPTCP

connection over both the Wi-Fi and cellular channels at the start of the session; if the user moves

away from the Wi-Fi access point sufficiently that the connection degrades sufficiently or fails,

the session is continued over the already-established cellular channel.

       41.     Apple's implementation of MPTCP to support the Siri application was, in Apple's

words, "a great success." For example, Apple boasted at its 2017 Worldwide Developers'




                                                 -9-
            Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 10 of 86




Conference in June 2017 that its implementation of MPTCP had resulted in a "5x reduction in

network failures" and had enabled time to first word to be "20% faster in the 95 th percentile." The

use of MPTCP was so effective at enhancing the user experience that Apple opened the API for

MPTCP in 2017, and incorporated MPTCP support for its native Maps and Music applications

with the release of iOS 13 in September 2019.

       42.      MPTCP is not the only dynamic switching technology incorporated into iOS and

iPadOS. For example, beginning on or about September 19, 2012 with the release of iOS 6,

FaceTime – Apple's proprietary video-telephony product that facilitates audio and visual

communication between supported Apple products – has supported communications over cellular

networks as well as Wi-Fi networks. FaceTime Audio, an audio-only version, is available on any

iOS device that supports iOS 7 or newer versions of iOS, and supports audio calls over cellular

networks as well as Wi-Fi networks. On devices that are both cellular and Wi-Fi enabled,

FaceTime will default to Wi-Fi if the device has a Wi-Fi internet connection but will switch to

cellular if the Wi-Fi connection is lost, then back to Wi-Fi if the connection is re-established.

       43.      As another example, with the release of iOS 8 on or about September 17, 2014,

Apple incorporated Wi-Fi Calling, which enables an Apple device to dynamically switch to a

Wi-Fi from a cellular connection to support a voice call when cellular reception is poor.

       44.      And with the release of iOS 9 on September 16, 2015, Apple added Wi-Fi Assist,

which enables an Apple device to switch from a Wi-Fi to a cellular connection when Wi-Fi is

unstable.

       45.      Apple incorporated yet another connectivity technology, "Multiple Input Multiple

Output" (MIMO), to support Wi-Fi communications in its iPad Mini 2 and iPad Air tablets,

released in or about November 2013. MIMO involves the use of multiple antennas on a device to




                                                - 10 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 11 of 86




enhance a wireless connection, such as a cellular or Wi-Fi connection. Every subsequent model of

iPad incorporated this technology to support at least Wi-Fi connectivity.

       46.     Apple incorporated MIMO support for Wi-Fi into its iPhone line beginning with

the iPhone 6s and iPhone 6s Plus, released on or about September 25, 2015. Every subsequent

model of iPhone (with the exception of the iPhone SE (1st gen)) included this technology for Wi-Fi,

and the iPhone XS and XS Max and subsequent models added MIMO technology for LTE as well.

                      COUNT I: INFRINGEMENT OF THE '501 PATENT

       47.     Smart Mobile incorporates paragraphs 1 through 46 herein by reference.

       48.     Direct Infringement: Apple directly infringed at least claim 1 of the '501 Patent

by: (i) making and using, within the United States, systems comprising one or more Apple servers

and Apple iPhone 5c, 5s, 6, 6 Plus, 6s, 6s Plus, SE (1st gen.), 7, and 7 Plus devices, and systems

comprising Apple iPad Air (A1475; A1476), Air 2 (A1567), iPad Mini (1 st Gen) (A1454; A1455),

Mini 2 (A1490; A1491), Mini 3 (A1550), Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7"

(A1674; A1675) devices; and (ii) making and using, within the United States, infringing systems

by downloading and installing, causing the download and installation of, or enabling or facilitating

the download and installation of, one or more updates of iOS 8, iOS 9, and iOS 10, to Apple iPhone

4s, 5, 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, and 7 Plus devices, and to Apple iPad Air

(A1475; A1476), Air 2 (A1567), iPad 2 (A1397; A1396), iPad (3 rd Gen.) (A1403; A1430), iPad

(4th Gen.) (A1459; A1460), iPad Mini (1st Gen) (A1454; A1455), Mini 2 (A1490; A1491), Mini 3

(A1550), Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674; A1675) devices

(collectively, "the '501 Infringing Devices"), from a server owned and/or operated by or at the

direction of Apple.

       49.     As one non-limiting example of the claims of the '501 Patent infringed by systems

comprising the '501 Infringing Devices, claim 1 of the '501 Patent recites:


                                               - 11 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 12 of 86




        50.     The '501 Infringing Devices were wireless devices which supported voice and data

communications.

        51.     On information and belief, Apple owned and/or used, or directed and controlled the

use of, one or more servers, including its iOS updates servers.

        52.     The '501 Infringing Devices each had a memory and a processor that were

communicatively coupled with one another.

        53.     The memory of the '501 Infringing Devices stored functional instructions including

instructions for use in providing a plurality of functions to the device, at least one of the functional

instructions provided for switching between one or more networks including at least one public

network. For example, functional instructions stored within the device enabled the device to switch

between a public cellular network and a Wi-Fi network at least in connection with use of MPTCP




                                                 - 12 -
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 13 of 86




to support the Siri application, and with the use of Wi-Fi Assist, FaceTime, FaceTime Audio and

Wi-Fi Calling.

          54.    The memory of the '501 Infringing Devices further stored a plurality of

communication protocols that facilitated communication between Apple's servers and the device.

For example, the memory of the '501 Infringing Devices stored protocols for LTE and Wi-Fi (at

least IEEE 802.11ac), each of which facilitated communication between Apple's servers and the

device.

          55.    Apple's servers served as a primary repository or exchange to deliver various

functions to the '501 Infringing Devices. For example, Apple's iOS updates servers delivered

various functions to the devices by updating the operating system software on the devices. On

information and belief, such updates included iOS 8 (released on September 17, 2014), iOS 9

(released on September 16, 2015), and iOS 10 (released on September 13, 2016).

          56.    Apple's servers enabled dynamic conversion of the '501 Infringing Devices from a

first function to a second function to provide a plurality of functions at the wireless device. For

example, iOS updates provided to the '501 Infringing Devices by Apple's servers enabled the

devices to dynamically convert from communicating via LTE to communicating via Wi-Fi, and

vice-versa, to enable a plurality of functions at the wireless device, at least in connection with use

of MPTCP to support the Siri application and with the use of Wi-Fi Assist, FaceTime, FaceTime

Audio and Wi-Fi Calling.

          57.    Apple made the system of at least claim 1 of the '501 Patent at least each time Apple

imported or caused the importation into the U.S. of a ‘501 Infringing Device, and/or each time

Apple configured a server to deliver various functions to the '501 Infringing Devices, at least in

the form of iOS updates. Apple used the system of at least claim 1 of the '501 Patent at least each




                                                 - 13 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 14 of 86




time an Apple server delivered functions to a ‘501 Infringing Device by delivering iOS updates

that enabled the device to dynamically convert from a first function to a second function.

       58.     Indirect Infringement: Apple indirectly infringed at least claim 1 of the '501

Patent, including by (i) inducing users of Apple devices to make and use systems that infringe the

'501 Patent, and (ii) contributing to infringement of the '501 Patent.

       59.     Apple induced infringement of the '501 Patent by (i) selling Apple iPhone 5c, 5s,

6, 6 Plus, 6s, 6s Plus, SE (1st gen.), 7, and 7 Plus devices, and Apple iPad Air (A1475; A1476),

Air 2 (A1567), iPad Mini (1st Gen) (A1454; A1455), Mini 2 (A1490; A1491), Mini 3 (A1550),

Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674; A1675) devices, and (ii) prompting

and encouraging users of the devices to create an Apple ID for use with the device, or to sign in

with a user's existing Apple ID using the device, which configured Apple's server to deliver

functions to the device, at least in the form of iOS updates.

       60.     In addition, Apple induced infringement of the '501 Patent by prompting and

encouraging users of the devices to download and install one or more updates of iOS 8, iOS 9, and

iOS 10 (collectively, the '501 Infringing iOS Updates”), to the '501 Infringing Devices.

       61.     On information and belief, users of the '501 Infringing Devices directly infringed

the '501 Patent at least by (i) making a system comprising a '501 Infringing Device and an Apple

server (e.g., Apple's iOS updates servers) by creating an Apple ID for use with a user's '501

Infringing Device and thereby configuring Apple's servers to deliver functions to the device, at

least in the form of iOS updates; and thereafter (ii) using the system, for example to receive or

install iOS updates from Apple's servers for the '501 Infringing Devices.

       62.     On information and belief, based on at least the facts alleged at paragraphs 26-35

above, Apple knew of the '501 Patent since at least the latter half of 2015.




                                               - 14 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 15 of 86




       63.     On information and belief, Apple intended that users of '501 Infringing Devices

(a) make a system comprising a '501 Infringing Device and an Apple server (e.g., Apple's iOS

updates servers) by creating an Apple ID for use with a user's '501 Infringing Device and thereby

configuring Apple's servers to deliver functions to the device by delivering iOS updates that

enabled the device to dynamically convert from a first function to a second function; and (b) use

the system, for example to receive or install iOS updates from Apple's servers for the '501

Infringing Devices. On information and belief, Apple knew that, or acted with willful blindness to

the likelihood that, users' making and using such systems comprising '501 Infringing Devices

constituted infringement of the '501 Patent.

       64.     Apple contributed to the infringement of the '501 Patent by offering to sell and

selling within the United States, and/or importing into the United States, '501 Infringing Devices,

each including the infringing structure and functionality identified above and each a component of

the patented system of claim 1 of the '501 Patent that constituted a material part of the invention.

On information and belief, Apple knew that, or acted with willful blindness to the likelihood that,

the '501 Infringing Devices were especially made or especially adapted for use in an infringement

of the '501 Patent, and not a staple article or commodity of commerce suitable for substantial

noninfringing use.

       65.     In addition, Apple contributed to infringement of at least claim 1 of the '501 Patent

by, among other things, offering and providing one or more of the '501 Infringing iOS Updates to

users of the '501 Infringing Devices. The '501 Infringing iOS Updates included code for providing

the infringing functionalities referenced above, which constituted a material part of the invention

claimed in the '501 Patent. On information and belief, Apple knew that, or acted with willful

blindness to the likelihood that, code for providing the infringing functionalities referenced above




                                               - 15 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 16 of 86




was especially made or adapted for use in an infringement of the '501 Patent and was not a staple

article or commodity of commerce suitable for substantial noninfringing use.

                      COUNT II: INFRINGEMENT OF THE '936 PATENT

       66.     Smart Mobile incorporates paragraphs 1 through 65 herein by reference.

       67.     Direct Infringement: Apple directly infringed at least claim 1 of the '936 Patent

by: (i) making and using, within the United States, systems comprising one or more Apple servers

and Apple iPhone 5c, 5s, 6, 6 Plus, 6s, 6s Plus, SE (1st gen.), 7, and 7 Plus devices, and systems

comprising Apple iPad Air (A1475; A1476), Air 2 (A1567), iPad Mini (1 st Gen) (A1454; A1455),

Mini 2 (A1490; A1491), Mini 3 (A1550), Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7"

(A1674; A1675) devices; and (ii) making and using, within the United States, infringing systems

by downloading and installing, causing the download and installation of, or enabling or facilitating

the download and installation of, one or more updates of iOS 8, iOS 9, and iOS 10, to Apple iPhone

4s, 5, 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, and 7 Plus devices, and to Apple iPad Air

(A1475; A1476), Air 2 (A1567), iPad 2 (A1397; A1396), iPad (3 rd Gen.) (A1403; A1430), iPad

(4th Gen.) (A1459; A1460), iPad Mini (1st Gen) (A1454; A1455), Mini 2 (A1490; A1491), Mini 3

(A1550), Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674; A1675) devices

(collectively, "the '936 Infringing Devices"), from a server owned and/or operated by or at the

direction of Apple.




                                               - 16 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 17 of 86




        68.     As one non-limiting example of the claims of the '936 Patent infringed by systems

comprising the '936 Infringing Devices, claim 1 of the '936 Patent recites:




        69.     The '936 Infringing Devices were wireless devices which supported voice and data

communications.

        70.     On information and belief, Apple owned and/or used, or directed and controlled the

use of, one or more servers, including its "App Store" and iOS updates server(s).

        71.     The '936 Infringing Devices each had a memory and a processor that were

communicatively coupled with one another.

        72.     The memory of the '936 Infringing Devices stored functional instructions including

instructions for use in providing a plurality of functions to the device, at least one of the functional

instructions provided for switching between one or more networks including at least one public

network. For example, functional instructions stored within the device enabled the device to switch

between a public cellular network and a Wi-Fi network at least in connection with use of MPTCP




                                                 - 17 -
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 18 of 86




to support the Siri application, and with the use of Wi-Fi Assist, FaceTime, FaceTime Audio and

Wi-Fi Calling.

          73.    The memory of the '936 Infringing Devices further stored a plurality of

communication protocols that facilitated communication between Apple's server and the device.

For example, the memory of the '936 Infringing Devices stored protocols for LTE and Wi-Fi (at

least IEEE 802.11ac), each of which facilitated communication between Apple's server and the

device.

          74.    Apple's servers were configured to send to '936 Infringing Devices a plurality of

functions. For example, Apple's App Store servers sent software for various application functions

on the devices. As another example, Apple's iOS update servers sent operating system updates for

operating system functions on the devices.

          75.    The '936 Infringing Devices were dynamically configurable from a first function to

a second function to enable a plurality of functions at the devices. For example, the '936 Infringing

Devices were dynamically configurable from communicating via LTE to communicating via

Wi-Fi, and vice-versa, to enable a plurality of functions at the wireless device, at least in

connection with use of MPTCP to support the Siri application and with the use of Wi-Fi Assist,

FaceTime, FaceTime Audio and Wi-Fi Calling.

          76.    The '936 Infringing Devices were configured for Internet access. For example, the

devices communicated with Apple servers by accessing the Internet and using Internet Protocol.

          77.    Apple made the system of at least claim 1 of the '936 Patent at least each time Apple

imported or caused the importation into the U.S. of a ‘501 Infringing Device, and/or each time

Apple configured a server to send functional instructions to a '936 Infringing Device, which

configuration occurred, for example, when Apple created an "Apple ID" account on its server




                                                 - 18 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 19 of 86




corresponding to each owner of an '936 Infringing Device, in response to the user setting up the

device or requesting to create an Apple ID by accessing Apple's App Store servers using the device.

Apple used the system of at least claim 1 of the '936 Patent at least each time Apple sent to a '936

Infringing Device one or more functions, including applications from Apple's App Store servers

and operating system updates from Apple's iOS update servers.

       78.     Indirect Infringement: Apple indirectly infringed at least claim 1 of the '936

Patent, including by (i) inducing users of Apple devices to make and use systems that infringe the

'936 Patent, and (ii) contributing to infringement of the '936 Patent.

       79.     Apple induced infringement of the '936 Patent by (i) selling Apple iPhone 5c, 5s,

6, 6 Plus, 6s, 6s Plus, SE (1st gen.), 7, and 7 Plus devices, and Apple iPad Air (A1475; A1476),

Air 2 (A1567), iPad Mini (1st Gen) (A1454; A1455), Mini 2 (A1490; A1491), Mini 3 (A1550),

Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674; A1675) devices, and (ii) prompting

and encouraging users of the devices to create an Apple ID for use with the device, or to sign in

with a user's existing Apple ID using the device, which configured Apple's servers to send

functional instructions to the device.

       80.     In addition, Apple induced infringement of the '936 Patent by prompting and

encouraging users of the devices to download and install one or more updates of iOS 8, iOS 9, and

iOS 10 (collectively, the ‘936 Infringing iOS Updates”), to the ‘936 Infringing Devices.

       81.     On information and belief, users of the '936 Infringing Devices directly infringed

the '936 Patent at least by (i) making a system comprising a '936 Infringing Device and an Apple

server (e.g., Apple's "App Store" and iOS updates servers) by creating an Apple ID for use with a

user's '936 Infringing Device and thereby configuring Apple's server to send functional instructions

to the device; and thereafter (ii) using the system, for example to receive from Apple's servers




                                               - 19 -
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 20 of 86




software for various functions on the '936 Infringing Device, including applications and iOS

updates.

       82.     On information and belief, based on at least the facts alleged at paragraphs 26-35

above, Apple knew of the '936 Patent since at least the latter half of 2015.

       83.     On information and belief, Apple intended that users of '936 Infringing Devices

(a) make a system comprising a '936 Infringing Device and an Apple server (e.g., Apple's "App

Store" and iOS updates servers) by creating an Apple ID for use with a user's '936 Infringing

Device and thereby configuring Apple's servers to send functional instructions to the user's

'936 Infringing Device; and (b) use the system, for example to receive from Apple's servers

software for various functions on the '936 Infringing Device, including applications and iOS

updates. On information and belief, Apple knew that, or acted with willful blindness to the

likelihood that, users' making and using such systems comprising '936 Infringing Devices

constituted infringement of the '936 Patent.

       84.     Apple contributed to the infringement of the '936 Patent by offering to sell and

selling within the United States, and/or importing into the United States, '936 Infringing Devices,

each including the infringing structure and functionality identified above and each a component of

the patented system of claim 1 of the '936 Patent that constituted a material part of the invention.

On information and belief, Apple knew that, or acted with willful blindness to the likelihood that,

the '936 Infringing Devices were especially made or especially adapted for use in an infringement

of the '936 Patent, and not a staple article or commodity of commerce suitable for substantial

noninfringing use.

       85.     In addition, Apple contributed to infringement of at least claim 1 of the '936 Patent

by, among other things, offering and providing one or more of the '936 Infringing iOS Updates to




                                               - 20 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 21 of 86




users of the '936 Infringing Devices. The '936 Infringing iOS Updates included code for providing

the infringing functionalities referenced above, which constituted a material part of the invention

claimed in the '936 Patent. On information and belief, Apple knew that, or acted with willful

blindness to the likelihood that, code for providing the infringing functionalities referenced above

was especially made or adapted for use in an infringement of the '936 Patent and was not a staple

article or commodity of commerce suitable for substantial noninfringing use.

                  COUNT III: INFRINGEMENT OF THE '937 PATENT

       86.     Smart Mobile incorporates paragraphs 1 through 85 herein by reference.

       87.     Direct Infringement: Apple directly infringed at least claim 1 of the '937 Patent

by: (i) making and using, within the United States, systems comprising one or more Apple servers

and Apple iPhone 5c, 5s, 6, 6 Plus, 6s, 6s Plus, SE (1st gen.), 7, and 7 Plus devices, and systems

comprising Apple iPad Air (A1475; A1476), Air 2 (A1567), iPad Mini (1 st Gen) (A1454; A1455),

Mini 2 (A1490; A1491), Mini 3 (A1550), Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7"

(A1674; A1675) devices; and (ii) making and using, within the United States, infringing systems

by downloading and installing, causing the download and installation of, or enabling or facilitating

the download and installation of, one or more updates of iOS 8, iOS 9, and iOS 10, to Apple iPhone

4s, 5, 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, and 7 Plus devices, and to Apple iPad Air

(A1475; A1476), Air 2 (A1567), iPad 2 (A1397; A1396), iPad (3 rd Gen.) (A1403; A1430), iPad

(4th Gen.) (A1459; A1460), iPad Mini (1st Gen) (A1454; A1455), Mini 2 (A1490; A1491), Mini 3

(A1550), Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674; A1675) devices

(collectively, "the '937 Infringing Devices"), from a server owned and/or operated by or at the

direction of Apple.

       88.     As one non-limiting example of the claims of the '937 Patent infringed by systems

comprising the '937 Infringing Devices, claim 1 of the '937 Patent recites:


                                               - 21 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 22 of 86




        89.     The '937 Infringing Devices were mobile devices which supported voice and data

communications.

        90.     On information and belief, Apple owned and/or used, or directed and controlled the

use of, one or more servers, including a server to support the Siri functionality.

        91.     The '937 Infringing Devices each had a memory and a processor that were

communicatively coupled with one another.

        92.     The memory of the '937 Infringing Devices stored functional instructions including

instructions for use in providing a plurality of functions to the devices, at least one of the functional

instructions adapted for switching between one or more networks including at least one public

network. For example, functional instructions stored within the '937 Infringing Devices enabled

the devices to switch between a public cellular network and a Wi-Fi network at least in connection

with use of MPTCP to support the Siri application, and with the use of Wi-Fi Assist, FaceTime,

FaceTime Audio, and Wi-Fi Calling.




                                                 - 22 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 23 of 86




       93.     The memory of the '937 Infringing Devices stored prioritization data related to

connecting to a plurality of wireless networks. For example, the '937 Infringing Devices were

configured to prioritize connecting to Wi-Fi networks over cellular networks, switching to the

latter only if the Wi-Fi connection degraded or became unavailable.

       94.     The memory of the '937 Infringing Devices further stored a plurality of

communication protocols that facilitated communication between Apple's Siri server and the

device. For example, the memory of the '937 Infringing Devices stored protocols for LTE and

Wi-Fi (at least IEEE 802.11ac), each of which facilitated communication between Apple's servers

and the device.

       95.     Apple's servers were configured to provide a plurality of functions for control of

the '937 Infringing Devices. For example, in response to a user’s query or command to the Siri

application resident on a '937 Infringing Device, servers at Apple could, among other things, cause

the device to make calls or send texts; set alarms, timers, and reminders; provide directions; find,

play, and answer questions about music; display or announce the results of calculations; and

display or announce information responsive to a user's inquiry.

       96.     Apple's servers enabled conversion of the '937 Infringing Devices from a first

function to a second function to provide a plurality of functions at the '937 Infringing Devices. For

example, when the user of a '937 Infringing Device asked Siri to make a call, the '937 Infringing

Device converted from whatever function it was performing to a call function. As another example,

when the user asked Siri to set a timer, the '937 Infringing Device converted to a timer function.

       97.     Apple made the system of at least claim 1 of the '937 Patent at least each time Apple

imported or caused the importation into the U.S. of a ‘501 Infringing Device, and/or each time

Apple configured a server to send functional instructions to an '936 Infringing Device. Apple used




                                               - 23 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 24 of 86




the system of at least claim 1 of the '937 Patent at least each time an Apple server sent a function

to a ‘937 Infringing Device causing the device to switch from one application to another

application.

       98.     Indirect Infringement: Apple indirectly infringed at least claim 1 of the '937

Patent, including by (i) inducing users of Apple devices to make and use systems that infringe the

'937 Patent, and (ii) contributing to infringement of the '937 Patent.

       99.     Apple induced infringement of the '937 Patent by (i) selling Apple iPhone 5c, 5s,

6, 6 Plus, 6s, 6s Plus, SE (1st gen.), 7, and 7 Plus devices, and Apple iPad Air (A1475; A1476),

Air 2 (A1567), iPad Mini (1st Gen) (A1454; A1455), Mini 2 (A1490; A1491), Mini 3 (A1550),

Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674; A1675) devices, and (ii) prompting

and encouraging users of the devices to use the Siri functionality with those devices to

communicate with an Apple server and receive functions from the server.

       100.    In addition, Apple induced infringement of the '937 Patent by prompting and

encouraging users of the devices to download and install one or more updates of iOS 8, iOS 9, and

iOS 10 (collectively, the ‘937 Infringing iOS Updates”), to the ‘937 Infringing Devices.

       101.    On information and belief, users of the '937 Infringing Devices directly infringed

the '937 Patent at least by using the Siri functionality on the device to communicate with an Apple

server and receive functions from the server.

       102.    On information and belief, based on at least the facts alleged at paragraphs 26-35

above, Apple knew of the '937 Patent since at least the latter half of 2015.

       103.    On information and belief, Apple intended that users of '937 Infringing Devices use

a system comprising a '937 Infringing Device and an Apple server by using the Siri functionality

found on the devices to communicate with Apple's Siri server and receive functions from the




                                                - 24 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 25 of 86




server. On information and belief, Apple knew that, or acted with willful blindness to the likelihood

that, users' use of such systems comprising '937 Infringing Devices constituted infringement of the

'937 Patent.

       104.    Apple contributed to the infringement of the '937 Patent by offering to sell and

selling within the United States, and/or importing into the United States, '937 Infringing Devices,

each including the infringing structure and functionality identified above and each a component of

the patented system of claim 1 of the '937 Patent that constituted a material part of the invention.

On information and belief, Apple knew that, or acted with willful blindness to the likelihood that,

the '937 Infringing Devices were especially made or especially adapted for use in an infringement

of the '937 Patent, and not a staple article or commodity of commerce suitable for substantial

noninfringing use.

       105.    In addition, Apple contributed to infringement of at least claim 1 of the '937 Patent

by, among other things, offering and providing one or more of the '937 Infringing iOS Updates to

users of the '937 Infringing Devices. The '937 Infringing iOS Updates included code for providing

the infringing functionalities referenced above, which constituted a material part of the invention

claimed in the '937 Patent. On information and belief, Apple knew that, or acted with willful

blindness to the likelihood that, code for providing the infringing functionalities referenced above

was especially made or adapted for use in an infringement of the '937 Patent and was not a staple

article or commodity of commerce suitable for substantial noninfringing use.

                     COUNT IV: INFRINGEMENT OF THE '739 PATENT

       106.    Smart Mobile incorporates paragraphs 1 through 105 herein by reference.

       107.    Direct Infringement: Apple directly infringed at least claim 1 of the '739 Patent

by: (i) making and using, within the United States, systems comprising one or more Apple servers

and Apple iPhone 5c, 5s, 6, 6 Plus, 6s, 6s Plus, SE (1st gen.), 7, and 7 Plus devices, and systems


                                               - 25 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 26 of 86




comprising Apple iPad Air (A1475; A1476), Air 2 (A1567), iPad Mini (1 st Gen) (A1454; A1455),

Mini 2 (A1490; A1491), Mini 3 (A1550), Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7"

(A1674; A1675) devices; and (ii) making and using, within the United States, infringing systems

by downloading and installing, causing the download and installation of, or enabling or facilitating

the download and installation of, one or more updates of iOS 8, iOS 9, and iOS 10, to Apple iPhone

4s, 5, 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, and 7 Plus devices, and to Apple iPad Air

(A1475; A1476), Air 2 (A1567), iPad 2 (A1397; A1396), iPad (3 rd Gen.) (A1403; A1430), iPad

(4th Gen.) (A1459; A1460), iPad Mini (1st Gen) (A1454; A1455), Mini 2 (A1490; A1491), Mini 3

(A1550), Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674; A1675) devices

(collectively, "the '739 Infringing Devices"), from a server owned and/or operated by or at the

direction of Apple.

       108.    As one non-limiting example of the claims of the '739 Patent infringed by systems

comprising the '739 Infringing Devices, claim 1 of the '739 Patent recites:




                                               - 26 -
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 27 of 86




          109.   The '739 Infringing Devices were wireless devices which supported voice and data

communications.

          110.   On information and belief, Apple owned and/or used, or directed and controlled the

use of, one or more servers, including its iOS updates and Apple ID servers.

          111.   The '739 Infringing Devices each had a memory and a processor that were

communicatively coupled with one another.

          112.   The memory of the '739 Infringing Devices stored functional instructions for use in

providing a plurality of functions to the device, at least one of the functional instructions provided

for switching between one or more networks including at least one public or wireless carrier

network. For example, functional instructions stored within the device enabled the device to switch

between a cellular network and a Wi-Fi network at least in connection with use of MPTCP to

support the Siri application, and with the use of Wi-Fi Assist, FaceTime, FaceTime Audio and

Wi-Fi Calling.

          113.   Upon information and belief, one or more Apple servers stored user specific

information of the '739 Infringing Devices. For example, Apple's servers stored an Apple ID

account associated with each user of a '739 Infringing Device and stored iOS software updates and

software applications that were and are associated with users of '739 Infringing Devices and with

the devices.

          114.   The memory of the '739 Infringing Devices further stored a plurality of

communication protocols that facilitated communication between Apple's servers and the device.

For example, the memory of the '739 Infringing Devices stored protocols for LTE and Wi-Fi (at

least IEEE 802.11ac), each of which facilitated communication between Apple's server and the

device.




                                                - 27 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 28 of 86




       115.    Apple's servers served as a primary repository or exchange to deliver various

functions to the '739 Infringing Devices. For example, Apple's iOS updates servers delivered

various functions to the devices by updating the operating system software on the devices. On

information and belief, such updates included iOS 8 (released on September 17, 2014), iOS 9

(released on September 16, 2015), and iOS 10 (released on September 13, 2016).

       116.    Apple's servers enabled dynamic conversion of the '739 Infringing Devices from a

first function to a second function to provide a plurality of functions at the wireless device. For

example, upon information and belief, Apple's servers provided iOS updates to the '739 Infringing

Devices thereby enabling the devices to dynamically convert from communicating via LTE to

communicating via Wi-Fi, and vice-versa, to enable a plurality of functions at the wireless device,

at least in connection with use of MPTCP to support the Siri application and with the use of Wi-Fi

Assist, FaceTime, FaceTime Audio, and Wi-Fi Calling.

       117.    Apple made the system of at least claim 1 of the '739 Patent at least each time Apple

imported or caused the importation into the U.S. of a ‘501 Infringing Device, and/or each time

Apple configured a server to store user specific information of the devices and to deliver various

functions to the '739 Infringing Devices, at least in the form of iOS updates. Apple used the system

of at least claim 1 of the '739 Patent at least each time an Apple server stored user specific

information of the '739 Infringing Devices and delivered functions to a '739 Infringing Device by

delivering iOS updates thereby enabling the device to dynamically convert from a first function to

a second function.

       118.    Indirect Infringement: Apple indirectly infringed at least claim 1 of the '739

Patent, including by (i) inducing users of Apple devices to make and use systems that infringe the

'739 Patent, and (ii) contributing to infringement of the '739 Patent.




                                               - 28 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 29 of 86




       119.    Apple induced infringement of the '739 Patent by (i) selling Apple iPhone 5c, 5s,

6, 6 Plus, 6s, 6s Plus, SE (1st gen.), 7, and 7 Plus devices, and Apple iPad Air (A1475; A1476),

Air 2 (A1567), iPad Mini (1st Gen) (A1454; A1455), Mini 2 (A1490; A1491), Mini 3 (A1550),

Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674; A1675) devices, and (ii) prompting

and encouraging users of the devices to create an Apple ID for use with the device, or to sign in

with a user's existing Apple ID using the device, which configured Apple's server to store user

specific information of the devices and to deliver various functions to the devices, at least in the

form of iOS updates provided to the devices thereby enabling dynamic conversion of the devices

from a first function to a second function.

       120.    In addition, Apple induced infringement of the '739 Patent by prompting and

encouraging users of the devices to download and install one or more updates of iOS 8, iOS 9, and

iOS 10 (collectively, the '739 Infringing iOS Updates”), to the '739 Infringing Devices.

       121.    On information and belief, users of the '739 Infringing Devices directly infringed

the '739 Patent at least by (i) making a system comprising a '739 Infringing Device and an Apple

server (e.g., Apple's iOS updates server) by creating an Apple ID for use with a user's '739

Infringing Device and thereby configuring Apple's server to store user specific information of the

devices and to deliver functions to the device, at least in the form of iOS updates; and thereafter

(ii) using the system, for example to receive iOS updates from Apple's server for the '739

Infringing Devices.

       122.    On information and belief, based on at least the facts alleged at paragraphs 26-35

above, Apple knew of the '739 Patent since at least the latter half of 2015.

       123.    On information and belief, Apple intended that users of '739 Infringing Devices

(a) make a system comprising a '739 Infringing Device and an Apple server (e.g., Apple's iOS




                                               - 29 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 30 of 86




updates server) by creating an Apple ID for use with a user's '739 Infringing Device and thereby

configuring Apple's server to store user specific information of the devices and to deliver functions

to the device at least by delivering iOS updates thereby enabling the device to dynamically convert

from a first function to a second function; and (b) use the system, for example to receive iOS

updates from Apple's server for the '739 Infringing Devices. On information and belief, Apple

knew that, or acted with willful blindness to the likelihood that, users' making and using such

systems comprising '739 Infringing Devices constituted infringement of the '739 Patent.

       124.    Apple contributed to the infringement of the '739 Patent by offering to sell and

selling within the United States, and/or importing into the United States, '739 Infringing Devices,

each including the infringing structure and functionality identified above and each a component of

the patented system of claim 1 of the '739 Patent that constituted a material part of the invention.

On information and belief, Apple knew that, or acted with willful blindness to the likelihood that,

the '739 Infringing Devices were especially made or especially adapted for use in an infringement

of the '739 Patent, and not a staple article or commodity of commerce suitable for substantial

noninfringing use.

       125.    In addition, Apple contributed to infringement of at least claim 1 of the '739 Patent

by, among other things, offering and providing one or more of the '739 Infringing iOS Updates to

users of the '739 Infringing Devices. The '739 Infringing iOS Updates included code for providing

the infringing functionalities referenced above, which constituted a material part of the invention

claimed in the '739 Patent. On information and belief, Apple knew that, or acted with willful

blindness to the likelihood that, code for providing the infringing functionalities referenced above

was especially made or adapted for use in an infringement of the '739 Patent and was not a staple

article or commodity of commerce suitable for substantial noninfringing use.




                                               - 30 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 31 of 86




                   COUNT V: INFRINGEMENT OF THE '434 PATENT

       126.    Smart Mobile incorporates paragraphs 1 through 125 herein by reference.

       127.    Direct Infringement: Apple directly infringed the '434 Patent by (i) making, using,

selling, or offering for sale within the United States, and/or importing into the United States, Apple

iPhone 5c, 5s, 6, 6 Plus, 6s, 6s Plus, SE, 7, 7 Plus, iPad Mini 2 (A1490, A1491), iPad Mini 3

(A1600, A1601), iPad Mini 4 (A1550), iPad Air (A1475, A1476), iPad Air 2 (A1567), and iPad

Pro (A1652, A1674, A1675), and (ii) making, within the United States, infringing Apple devices

by downloading and installing, causing the download and installation of or enabling or facilitating

the download and installation of one or more updates of iOS 8, iOS 9, and iOS 10, to Apple iPhone

4s, 5, 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, 7 Plus, iPad 2 (A1396, A1397), iPad (3 rd gen)

(A1403, A1430), iPad (4th gen) (A1459, A1460), iPad Mini (A1454, A1455), iPad Mini 2 (A1490,

A1491), iPad Mini 3 (A1600, A1601), iPad Mini 4 (A1550), iPad Air (A1475, A1476), iPad Air

2 (A1567), iPad Pro (A1652, A1674, A1675) (collectively, "the '434 Infringing Devices"), from a

server owned and/or operated by or at the direction of Apple.

       128.    As one non-limiting example of the claims of the '434 Patent infringed by the '434

Infringing Devices, claim 1 of the '434 Patent recites:




                                                - 31 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 32 of 86




       129.    The '434 Infringing Devices were portable handheld wireless devices, and included

a processor.

       130.    The '434 Infringing Devices included a communication component that includes a

processor, a transmitter and a receiver for wireless communication using a plurality of wireless

protocols. For example, each of the '434 Infringing Devices included (i) an LTE baseband

processor and a cellular modem and transceiver, for wireless communication using at least the

LTE protocol, and (ii) a Wi-Fi/Bluetooth module, for wireless communication using at least the

IEEE 802.11ac protocol.

       131.    The '434 Infringing Devices included at least one antenna for transmission and

reception of cellular signals, and at least one separate antenna for transmission and reception of

Wi-Fi and Bluetooth signals.

       132.    The '434 Infringing Devices were configured to dynamically switch between use of

cellular and Wi-Fi antennas when and as needed when transmitting signals to and receiving signals




                                              - 32 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 33 of 86




from a server at Apple at least in connection with use of MPTCP to support the Siri application

and with the use of Wi-Fi Assist, FaceTime, FaceTime Audio and Wi-Fi Calling.

       133.    The cellular antenna(s) of the '434 Infringing Devices were coupled to the LTE

baseband chip and cellular modem and transceiver, and were for transmitting radio frequency

signals at cellular frequencies. Radio frequency signals transmitted by the cellular antenna(s) were

communicated based on at least the LTE protocol.

       134.    The Wi-Fi/Bluetooth antenna(s) of the '434 Infringing Devices were coupled to the

Wi-Fi/Bluetooth module, and were for transmitting radio frequency signals at Wi-Fi and Bluetooth

frequencies, which are different from cellular frequencies. Radio frequency signals transmitted by

the Wi-Fi/Bluetooth antenna(s) are communicated based on at least the IEEE 802.11 set of LAN

protocols.

       135.    Indirect Infringement: Apple indirectly infringed at least claim 1 of the '434

Patent, including by (i) inducing users of Apple devices to make and use devices that infringed the

'434 Patent, and (ii) contributing to infringement of the '434 Patent.

       136.    Apple induced infringement of the '434 Patent by, among other things,

(i) prompting and encouraging users of the '434 Infringing Devices to initiate an upgrade to iOS

8, iOS 9, and iOS 10 (collectively, "the '434 Infringing iOS Updates"); (ii) downloading and

installing, causing the download and installation of or enabling or facilitating the download and

installation of one or more of the '434 Infringing iOS Updates to the '434 Infringing Devices, and

(iii) prompting, encouraging and/or providing instructions to users of the '434 Infringing Devices

to use the Siri application such that the '434 Infringing Devices execute MPTCP, as well as with

the use of FaceTime, FaceTime Audio, Wi-Fi Calling and Wi-Fi Assist.




                                               - 33 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 34 of 86




       137.    On information and belief, users of the '434 Infringing Devices committed acts of

direct infringement at least by (i) causing their devices to be upgraded to one or more of the '434

Infringing iOS Updates, and (ii) using the '434 Infringing Devices to perform the infringing

functionalities referenced above.

       138.    On information and belief, based on at least the facts alleged at paragraphs 26-35

above, Apple knew of the '434 Patent since at least in or around October 2015.

       139.    On information and belief, Apple intended that users of '434 Infringing Devices

upgrade their devices to one or more of the '434 Infringing iOS Updates, and use the Siri

application such that the '434 Infringing Devices executed MPTCP. On information and belief,

Apple knew that, or acted with willful blindness to the likelihood that, the acts of users of '434

Infringing Devices in upgrading those devices to one or more of the '434 Infringing iOS Updates,

and using the Siri application such that the '434 Infringing Devices execute MPTCP, constituted

infringement of the '434 Patent.

       140.    On information and belief, Apple supplied, and caused to be supplied, in or from

the United States, a substantial portion of the components of the '434 Infringing Devices, including

but not limited to multiple ones of the operating system software, the baseband processor, audio

chipsets and code, controller chips, RF modules, transmitter and amplification modules,

touchscreen controller, and display glass, such that they were uncombined in whole or in part when

supplied, in such a manner as to actively induce their combination outside of the United States. On

information and belief, Apple intended that such components be combined to make the '434

Infringing Devices. On information and belief, Apple knew that, or acted with willful blindness to

the likelihood that, the combination of such components to make the '434 Infringing Devices, if it

occurred within the United States, constituted infringement of the '434 Patent.




                                               - 34 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 35 of 86




       141.    On information and belief, Apple supplied, and caused to be supplied, (i) a

substantial portion of the components of the '434 Infringing Devices, and (ii) the '434 Infringing

iOS Updates, in or from the United States, such that they were uncombined in whole or in part

when supplied, in such a manner as to actively induce their combination outside of the United

States. On information and belief, the '434 Infringing iOS Updates were hosted on one or more

servers owned and/or operated by or at the direction of Apple and located within the United States,

and were downloaded to '434 Infringing Devices supporting the '434 Infringing iOS Updates

located outside of the United States. On information and belief, Apple intended that users of such

devices download one or more of the '434 Infringing iOS Updates to their '434 Infringing Devices.

       142.    Apple further contributed to infringement of the '434 Patent by, among other things,

offering and providing one or more of the '434 Infringing iOS Updates to users of the '434

Infringing Devices. The '434 Infringing iOS Updates included code for providing the MPTCP and

other infringing functionalities referenced above, which constituted a material part of the invention

claimed in the '434 Patent. On information and belief, Apple knew that, or acted with willful

blindness to the likelihood that, code for providing MPTCP and other infringing functionalities

referenced above was especially made or adapted for use in an infringement of the '434 Patent and

was not a staple article or commodity of commerce suitable for substantial noninfringing use.

       143.    On information and belief, Apple caused to be supplied, in or from the United

States, the '434 Infringing iOS Updates for '434 Infringing Devices, which updates were

(a) especially made or especially adapted for use in '434 Infringing Devices and were not a staple

article or commodity of commerce suitable for substantial noninfringing use, and (b) were

uncombined with '434 Infringing Devices in whole or in part when supplied. On information and

belief, Apple knew or was willfully blind to the fact that the '434 Infringing iOS Updates were so




                                               - 35 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 36 of 86




made or adapted, and Apple intended that such iOS updates be downloaded to and combined with

'434 Infringing Devices outside of the United States in a manner that infringed the '434 Patent if

such combination occurred within the United States. On information and belief, some or all of the

'434 Infringing iOS Updates were hosted on one or more servers owned and/or operated by or at

the direction of Apple and located within the United States, and were downloaded to '434

Infringing Devices located outside of the United States.

                   COUNT VI: INFRINGEMENT OF THE '653 PATENT

       144.    Smart Mobile incorporates paragraphs 1 through 143 herein by reference.

       145.    Direct Infringement: Apple directly infringed the '653 Patent by (i) making, using,

selling, or offering for sale within the United States, and/or importing into the United States, Apple

iPhone 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, iPad

(5th gen) (A1823), iPad (6th gen) (A1954), iPad Mini 2 (A1490, A1491), iPad Mini 3 (A1600,

A1601), iPad Mini 4 (A1550), iPad Mini (5th gen) (A2124, A2126), iPad Air (A1475, A1476),

iPad Air 2 (A1567), iPad Air (2019) (A2123, A2153), iPad Pro (A1652, A1674, A1675), iPad Pro

(2nd gen) (A1671, A1709), and iPad Pro (3rd gen) (A1895, A1934, A2013), and (ii) making, within

the United States, infringing Apple devices by downloading and installing, causing the download

and installation of or enabling or facilitating the download and installation of one or more updates

of iOS 8, iOS 9, iOS 10, iOS 11, and iOS 12, to Apple iPhone 4s, 5, 5c, 5s, 6, 6 Plus, SE (1 st gen),

6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, iPad 2 (A1396, A1397), iPad (3 rd gen)

(A1403, A1430), iPad (4th gen) (A1459, A1460), iPad (5th gen) (A1823), iPad (6th gen) (A1954),

iPad Mini (A1454, A1455), iPad Mini 2 (A1490, A1491), iPad Mini 3 (A1600, A1601), iPad Mini

4 (A1550), iPad Mini (5th gen) (A2124, A2126), iPad Air (A1475, A1476), iPad Air 2 (A1567),

iPad Air (2019) (A2123, A2153), iPad Pro (A1652, A1674, A1675), iPad Pro (2 nd gen) (A1671,




                                                - 36 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 37 of 86




A1709), and iPad Pro (3rd gen) (A1895, A1934, A2013) (collectively, "the '653 Infringing

Devices"), from a server owned and/or operated by or at the direction of Apple.

       146.    As one non-limiting example of the claims of the '653 Patent infringed by certain

of the '653 Infringing Devices, claim 1 of the '653 Patent recites:




       147.    The '653 Infringing Devices were Internet enabled mobile communication devices,

and included a memory, display electronics, and at least one processor.

       148.    The '653 Infringing Devices included at least one antenna for transmission and

reception of cellular signals, and at least one separate antenna for transmission and reception of

Wi-Fi and Bluetooth signals.

       149.    The '653 Infringing Devices included at least two wireless transmit and receive

components. For example, each of the '653 Infringing Devices included (i) an LTE baseband

processor and a cellular modem and transceiver, configured to communicate using at least the LTE


                                               - 37 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 38 of 86




protocol, and (ii) a Wi-Fi/Bluetooth module, configured to communicate using at least the IEEE

802.11ac protocol.

       150.    The '653 Infringing Devices were configured for communication using multiple

cellular frequency bands, and were enabled for wireless communication on a wireless LAN using

Internet Protocol via, for example, Wi-Fi.

       151.    The Apple iPhone 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, iPad (5 th

gen) (A1823), iPad (6th gen) (A1954), iPad Mini 2 (A1490, A1491), iPad Mini 3 (A1600, A1601),

iPad Mini 4 (A1550), iPad Mini (5th gen) (A2124, A2126), iPad Air (A1475, A1476), iPad Air 2

(A1567), iPad Air (2019) (A2123, A2153), iPad Pro (A1652, A1674, A1675), iPad Pro (2 nd gen)

(A1671, A1709), and iPad Pro (3rd gen) (A1895, A1934, A2013) were configured to communicate

via Wi-Fi using MIMO functionality. In addition, the XR, XS and XS Max were configured to

communicate via LTE using MIMO functionality. MIMO functionality involves the use by a single

wireless transmit and receive component of multiple antennas.

       152.    The '653 Infringing Devices were configured to create a transmission interface that

used a plurality of IP enabled interfaces which utilized the wireless transmit and received

components of the devices to enable a single interface comprised of multiplexed signals from the

wireless transmit and receive components, at least in connection with the use of MPTCP to support

the Siri application as well as with the use of Wi-Fi Calling and Wi-Fi Assist.

       153.    As another non-limiting example of the claims of the '653 Patent infringed by the

'653 Infringing Devices, claim 14 of the '653 Patent recites:




                                               - 38 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 39 of 86




       154.    The ‘653 Infringing Devices were Internet enabled mobile communication devices,

and included a memory, a display, and at least one processor.

       155.    The ‘653 Infringing Devices included at least one antenna for transmission and

reception of cellular signals, and at least one separate antenna for transmission and reception of

Wi-Fi and Bluetooth signals.

       156.    The ‘653 Infringing Devices included at least two wireless transmit and receive

components. For example, each of the ‘653 Infringing Devices included (i) an LTE baseband

processor and a cellular modem and transceiver, configured to communicate using at least the LTE

protocol, and (ii) a Wi-Fi/Bluetooth module, configured to communicate using at least the IEEE

802.11ac protocol.

       157.    The ‘653 Infringing Devices were enabled for wireless communication on a

wireless LAN using Internet Protocol via, for example, Wi-Fi.




                                              - 39 -
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 40 of 86




       158.    The ‘653 Infringing Devices were configured to communicate using at least one

antenna.

       159.    The ‘653 Infringing Devices maintained multiple IP addresses, such as a Wi-Fi

MAC address and a Bluetooth address. The Wi-Fi/Bluetooth module was accessible on the Wi-Fi

or the Bluetooth address and the LTE baseband processor/cellular modem and transceiver was

accessible on the IP for LTE. The ‘653 Infringing Devices operated using a plurality of TCP and

UDP ports.

       160.    As another non-limiting example of the claims of the '653 Patent infringed by the

'653 Infringing Devices, claim 27 of the '653 Patent recites:




                                               - 40 -
            Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 41 of 86




       161.     The '653 Infringing Devices were IP-enabled communication devices, and included

a memory, display electronics, and at least one processor.

       162.     The '653 Infringing Devices included at least two wireless communication units.

For example, each of the '653 Infringing Devices included (i) an LTE baseband processor and a

cellular modem and transceiver, configured to communicate using at least the LTE protocol, and

(ii) a Wi-Fi/Bluetooth module, configured to communicate using at least the IEEE 802.11ac

protocol.

       163.     The '653 Infringing Devices were configured for communication using multiple

cellular and Wi-Fi radio frequencies. The cellular transmission frequencies of the '653 Infringing

Devices were typically lower than Wi-Fi transmission frequencies of the '653 Infringing Devices.

The cellular and Wi-Fi communication units operated as complementary systems, and by operating

in different frequency bands reduced interference with one another.

       164.     The '653 Infringing Devices included at least one antenna for transmission and

reception of cellular signals, and at least one separate antenna for transmission and reception of

Wi-Fi and Bluetooth signals.

       165.     The '653 Infringing Devices were capable of voice, data and Internet connectivity

via at least the LTE and Wi-Fi communication components referenced above.

       166.     In connection with the use of MPTCP to support the Siri application the '653

Infringing Devices were configured to cause (i) the LTE and Wi-Fi transmit and receive units of

the '653 Infringing Devices to open subflows to a server at Apple, and (ii) at least one of the LTE

and Wi-Fi transmit and receive units to communicate to a server at Apple, and (iii) multiple signals

received from a server at Apple to be multiplexed to increase throughput and enable simultaneous

multipath communication.




                                               - 41 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 42 of 86




       167.    Indirect Infringement: Apple indirectly infringed at least claims 1 and 27 of the

'653 Patent, including by (i) inducing users of Apple devices to make and use devices that infringe

the '653 Patent, and (ii) contributing to infringement of the '653 Patent.

       168.    Apple induced infringement of the '653 Patent by, among other things,

(i) prompting and encouraging users of the '653 Infringing Devices to initiate an upgrade to iOS

8, iOS 9, iOS 10, iOS 11, and iOS 12 (collectively, "the '653 Infringing iOS Updates");

(ii) modifying Apple's iOS operating system, in iOS 12, to support automatic download and

installation of iOS updates and prompting users following installation of iOS 12 to "Keep Your

iPhone Up to Date" by toggling automatic updates on, (iii) downloading and installing, causing

the download and installation of or enabling or facilitating the download and installation of one or

more of the '653 Infringing iOS Updates to the '653 Infringing Devices, and (iv) prompting,

encouraging and/or providing instructions to users of the '653 Infringing Devices to use the Siri

application such that the '653 Infringing Devices execute MPTCP, as well as to use Wi-Fi Assist

and Wi-Fi Calling.

       169.    On information and belief, users of the '653 Infringing Devices committed acts of

direct infringement at least by (i) causing their devices to be upgraded to one or more of the '653

Infringing iOS Updates, (ii) setting their devices to initiate automatic iOS updates, and (iii) using

the '653 Infringing Devices to perform the infringing functionalities referenced above.

       170.    On information and belief, based on at least the facts alleged at paragraphs 26-35

above, Apple knew of the '653 Patent since at least in or around October 2015.

       171.    On information and belief, Apple intended that users of '653 Infringing Devices

upgrade their devices to one or more of the '653 Infringing iOS Updates, and use the Siri

application such that the '653 Infringing Devices executed MPTCP. On information and belief,




                                                - 42 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 43 of 86




Apple knew that, or acted with willful blindness to the likelihood that, the acts of users of '653

Infringing Devices in upgrading those devices to one or more of the '653 Infringing iOS Updates,

and using the Siri application such that the '653 Infringing Devices executed MPTCP, as well as

using Wi-Fi Assist and Wi-Fi Calling, constituted infringement of the '653 Patent.

       172.    On information and belief, Apple supplied, and caused to be supplied, in or from

the United States, a substantial portion of the components of the '653 Infringing Devices, and in

addition of the iPad Mini (5th gen) (A2125), iPad Air (2019) (A2154), iPad Pro (2nd gen) (A1852,

A1821), and iPad Pro (3rd gen) (A1979, A1983) (collectively, "the '653 Infringing Devices and

Foreign Market Devices"), including but not limited to multiple ones of the operating system

software, the baseband processor, audio chipsets and code, controller chips, RF modules,

transmitter and amplification modules, touchscreen controller, and display glass, such that they

were uncombined in whole or in part when supplied, in such a manner as to actively induce their

combination outside of the United States. On information and belief, Apple intended that such

components be combined to make the '653 Infringing Devices and Foreign Market Devices. On

information and belief, Apple knew that, or acted with willful blindness to the likelihood that, the

combination of such components to make the '653 Infringing Devices and Foreign Market Devices,

if it occurred within the United States, would constitute infringement of the '653 Patent.

       173.    On information and belief, Apple supplied, and caused to be supplied, (i) a

substantial portion of the components of the '653 Infringing Devices and Foreign Market Devices,

and (ii) the '653 Infringing iOS Updates, in or from the United States, such that they were

uncombined in whole or in part when supplied, in such a manner as to actively induce their

combination outside of the United States. On information and belief, the '653 Infringing iOS

Updates were hosted on one or more servers owned and/or operated by or at the direction of Apple




                                               - 43 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 44 of 86




and located within the United States, and were downloaded to '653 Infringing Devices and Foreign

Market Devices supporting the '653 Infringing iOS Updates located outside of the United States.

On information and belief, Apple intended that users of such devices download one or more of the

'653 Infringing iOS Updates to their '653 Infringing Devices and Foreign Market Devices.

       174.    Apple further contributed to infringement of the '653 Patent by, among other things,

offering and providing one or more of the '653 Infringing iOS Updates to users of the '653

Infringing Devices. The '653 Infringing iOS Updates included code for providing the MPTCP and

other infringing functionalities referenced above, which constituted a material part of the invention

claimed in the '653 Patent. On information and belief, Apple knew that, or acted with willful

blindness to the likelihood that, code for providing MPTCP and other infringing functionalities

referenced above was especially made or adapted for use in an infringement of the '653 Patent and

was not a staple article or commodity of commerce suitable for substantial noninfringing use.

       175.    On information and belief, Apple caused to be supplied, in or from the United

States, the '653 Infringing iOS Updates for '653 Infringing Devices and Foreign Market Devices,

which updates were (a) especially made or especially adapted for use in '653 Infringing Devices

and Foreign Market Devices and were not a staple article or commodity of commerce suitable for

substantial noninfringing use, and (b) were uncombined with '653 Infringing Devices and Foreign

Market Devices in whole or in part when supplied. On information and belief, Apple knew or was

willfully blind to the fact that the '653 Infringing iOS Updates were so made or adapted, and Apple

intended that such iOS updates be downloaded to and combined with '653 Infringing Devices and

Foreign Market Devices outside of the United States in a manner that would infringe the '653

Patent if such combination occurred within the United States. On information and belief, some or

all of the '653 Infringing iOS Updates were hosted on one or more servers owned and/or operated




                                               - 44 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 45 of 86




by or at the direction of Apple and located within the United States, and were downloaded to '653

Infringing Devices and Foreign Market Devices located outside of the United States.

                  COUNT VII: INFRINGEMENT OF THE '863 PATENT

       176.    Smart Mobile incorporates paragraphs 1 through 175 herein by reference.

       177.    Direct Infringement: Apple directly infringed the '863 Patent at least by making

and using, within the United States, systems comprising one or more Apple servers and network

switch boxes as well as Apple iPhone 5c, 5s, 6, 6 Plus, SE (1 st gen), 6s, 6s Plus, 7, 7 Plus, 8, 8

Plus, X, XR, XS, XS Max, iPad (5th gen) (A1823), iPad (6th gen) (A1954), iPad Mini 2 (A1490,

A1491), iPad Mini 3 (A1600, A1601), iPad Mini 4 (A1550), iPad Mini (5th gen) (A2124, A2126),

iPad Air (A1475, A1476), iPad Air 2 (A1567), iPad Air (2019) (A2123, A2153), iPad Pro (A1652,

A1674, A1675), iPad Pro (2nd gen) (A1671, A1709), and iPad Pro (3rd gen) (A1895, A1934,

A2013) devices, and (ii) making, within the United States, infringing Apple systems by

downloading and installing, causing the download and installation of or enabling or facilitating the

download and installation of one or more updates of iOS 8, iOS 9, iOS 10, iOS 11, and iOS 12, to

Apple iPhone 4s, 5, 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS

Max, iPad 2 (A1396, A1397), iPad (3rd gen) (A1403, A1430), iPad (4th gen) (A1459, A1460), iPad

(5th gen) (A1823), iPad (6th gen) (A1954), iPad Mini (A1454, A1455), iPad Mini 2 (A1490,

A1491), iPad Mini 3 (A1600, A1601), iPad Mini 4 (A1550), iPad Mini (5th gen) (A2124, A2126),

iPad Air (A1475, A1476), iPad Air 2 (A1567), iPad Air (2019) (A2123, A2153), iPad Pro (A1652,

A1674, A1675), iPad Pro (2nd gen) (A1671, A1709), and iPad Pro (3rd gen) (A1895, A1934,

A2013) devices (collectively, "the '863 Infringing Wireless Devices"), from a server owned and/or

operated by or at the direction of Apple.

       178.    As one non-limiting example of the claims of the '863 Patent infringed by certain

of the '863 Infringing Wireless Devices, claim 1 of the '863 Patent recites:


                                               - 45 -
        Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 46 of 86




       179.   The '863 Infringing Wireless Devices were IP enabled wireless devices, and

included a plurality of antennas, ports and transmit and receive units. For example, each of the

'863 Infringing Wireless Devices included (i) an LTE baseband processor and a cellular modem

and transceiver, configured to communicate using at least the LTE protocol, and (ii) a Wi-

Fi/Bluetooth module, configured to communicate using at least the IEEE 802.11ac protocol.

       180.   The '863 Infringing Devices were configured for voice and data communication.

       181.   On information and belief, Apple owned and/or used, or directed and controlled the

use of, one or more servers connected to at least one IP enabled network, said servers configured

with one or more controllers in communication with a plurality of network devices.

       182.   On information and belief, Apple owned and/or operated, or directed and controlled

the operation of, one or more network switch boxes configured with a plurality of ports and

connected to at least two networks, such as, for example, a local area network and a wide area

network, which were configured to transmit and receive data packets between the two or more

networks.




                                             - 46 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 47 of 86




       183.    Apple made the system of at least claim 1 of the '863 Patent at least each time Apple

installed and/or configured a new one of said severs or network switch boxes. Apple used the

system of at least claim 1 of the '863 Patent at least each time an Apple server sent a response to a

user’s query or command to the Siri application to an '863 Infringing Device.

       184.    Indirect Infringement: Apple indirectly infringed at least claim 1 of the '863

Patent, including by (i) inducing users of Apple devices to make and use a system that infringes

the '863 Patent, and (ii) contributing to infringement of the '863 Patent.

       185.    Apple induced infringement of the '863 Patent by, among other things,

(i) prompting and encouraging users of the '863 Infringing Devices to initiate an upgrade to iOS

8, iOS 9, iOS 10, iOS 11, and iOS 12 (collectively, "the '863 Infringing iOS Updates");

(ii) modifying Apple's iOS operating system, in iOS 12, to support automatic download and

installation of iOS updates and prompting users following installation of iOS 12 to "Keep Your

iPhone Up to Date" by toggling automatic updates on, (iii) downloading and installing, causing

the download and installation of or enabling or facilitating the download and installation of one or

more of the '863 Infringing iOS Updates to the '863 Infringing Devices, and (iv) prompting,

encouraging and/or providing instructions to users of the '863 Infringing Devices to use the Siri

application such that Apple’s servers sent a response to a verbal user request or command input to

the Siri application resident on the '863 Infringing Devices.

       186.    On information and belief, users of the '863 Infringing Devices committed acts of

direct infringement at least by (i) causing their devices to be upgraded to one or more of the '863

Infringing iOS Updates, and (ii) using the '863 Infringing Devices to perform the infringing

functionalities referenced above.




                                                - 47 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 48 of 86




       187.    On information and belief, based on at least the facts alleged at paragraphs 26-35

above, Apple knew of the '863 Patent since at least in or around October 2015.

       188.    On information and belief, Apple intended that users of '863 Infringing Devices

upgrade their devices to one or more of the '863 Infringing iOS Updates, and use the Siri

application such that Apple’s servers sent a response to a verbal user request or command input to

the Siri application resident on the '863 Infringing Devices. On information and belief, Apple

knew that, or acted with willful blindness to the likelihood that, the acts of users of '863 Infringing

Devices in upgrading those devices to one or more of the '863 Infringing iOS Updates, and using

the Siri application such that Apple’s servers sent a response to a verbal user request or command

input to the Siri application resident on the '863 Infringing Devices, constituted infringement of

the '863 Patent.

       189.    Apple further contributed to infringement of the '863 Patent by, among other things,

offering and providing one or more of the '863 Infringing iOS Updates to users of the '863

Infringing Devices. The '863 Infringing iOS Updates included code for providing the infringing

functionalities referenced above, which constituted a material part of the invention claimed in the

'863 Patent. On information and belief, Apple knew that, or acted with willful blindness to the

likelihood that, code for providing the infringing functionalities referenced above was especially

made or adapted for use in an infringement of the '863 Patent and was not a staple article or

commodity of commerce suitable for substantial noninfringing use.

                   COUNT VIII: INFRINGEMENT OF THE '946 PATENT

       190.    Smart Mobile incorporates paragraphs 1 through 189 herein by reference.

       191.    Direct Infringement: Apple directly infringed the '946 Patent by making, using,

selling, or offering for sale within the United States, and/or importing into the United States, Apple

iPhone 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, iPad


                                                - 48 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 49 of 86




(5th gen) (A1823), iPad (6th gen) (A1954), iPad Mini 2 (A1490, A1491), iPad Mini 3 (A1600,

A1601), iPad Mini 4 (A1550), iPad Mini (5th gen) (A2124, A2126), iPad Air (A1475, A1476),

iPad Air 2 (A1567), iPad Air (2019) (A2123, A2153), iPad Pro (A1652, A1674, A1675), iPad Pro

(2nd gen) (A1671, A1709), and iPad Pro (3rd gen) (A1895, A1934, A2013), and (ii) making, within

the United States, infringing Apple devices by downloading and installing, causing the download

and installation of or enabling or facilitating the download and installation of one or more updates

of iOS 8, iOS 9, iOS 10, iOS 11, and iOS 12, to Apple iPhone 4s, 5, 5c, 5s, 6, 6 Plus, SE (1 st gen),

6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, iPad 2 (A1396, A1397), iPad (3 rd gen)

(A1403, A1430), iPad (4th gen) (A1459, A1460), iPad (5th gen) (A1823), iPad (6th gen) (A1954),

iPad Mini (A1454, A1455), iPad Mini 2 (A1490, A1491), iPad Mini 3 (A1600, A1601), iPad Mini

4 (A1550), iPad Mini (5th gen) (A2124, A2126), iPad Air (A1475, A1476), iPad Air 2 (A1567),

iPad Air (2019) (A2123, A2153), iPad Pro (A1652, A1674, A1675), iPad Pro (2 nd gen) (A1671,

A1709), and iPad Pro (3rd gen) (A1895, A1934, A2013) (collectively, "the '946 Infringing

Devices"), from a server owned and/or operated by or at the direction of Apple.

       192.    As one non-limiting example of the claims of the '946 Patent infringed by certain

of the '946 Infringing Devices, claim 1 of the '946 Patent recites:




                                               - 49 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 50 of 86




       193.    The '946 Infringing Devices were Internet enabled mobile communication devices,

and included a memory and at least one processor.

       194.    The '946 Infringing Devices included at least one antenna for transmission and

reception of cellular signals, and at least one separate antenna for transmission and reception of

Wi-Fi and Bluetooth signals.

       195.    The '946 Infringing Devices included at least two wireless transmit and receive

units. For example, each of the '946 Infringing Devices included (i) an LTE baseband processor

and a cellular modem and transceiver, configured to communicate using at least the LTE protocol,




                                              - 50 -
            Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 51 of 86




and (ii) a Wi-Fi/Bluetooth module, configured to communicate using at least the IEEE 802.11ac

protocol.

       196.     The '946 Infringing Devices were configured for communication using multiple

cellular frequency bands, and were enabled for wireless communication on a wireless LAN using

Internet Protocol via, for example, Wi-Fi.

       197.     The Apple iPhone 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, iPad (5 th

gen) (A1823), iPad (6th gen) (A1954), iPad Mini 2 (A1490, A1491), iPad Mini 3 (A1600, A1601),

iPad Mini 4 (A1550), iPad Mini (5th gen) (A2124, A2126), iPad Air (A1475, A1476), iPad Air 2

(A1567), iPad Air (2019) (A2123, A2153), iPad Pro (A1652, A1674, A1675), iPad Pro (2 nd gen)

(A1671, A1709), and iPad Pro (3rd gen) (A1895, A1934, A2013) were configured to communicate

via Wi-Fi using MIMO functionality. In addition, the XR, XS and XS Max were configured to

communicate via LTE using MIMO functionality. MIMO involves the use by a single wireless

transmit and receive unit of multiple antennas.

       198.     The '946 Infringing Devices were configured to create a transmission interface that

used a plurality of interfaces for IP communication which utilized the wireless transmit and receive

units of the devices to enable a single interface comprised of multiplexed signals from the wireless

transmit and receive units, at least in connection with the use of MPTCP to support the Siri

application as well as with the use of Wi-Fi Calling and Wi-Fi Assist.

       199.     The '946 Infringing Devices were configured to simultaneously use multiple

communication paths, including at least one connection to a networked server at Apple, at least in

connection with the use of MPTCP to support the Siri application and simultaneous use of the

cellular and Wi-Fi functionalities.




                                               - 51 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 52 of 86




       200.    The '946 Infringing Devices were configured to use one or both of the cellular and

Wi-Fi communication paths for wireless signals representing voice data, and were configured to

use one or both of the cellular and Wi-Fi communication paths for wireless signals representing

non-voice data.

       201.    As another non-limiting example of the claims of the '946 Patent infringed by the

'946 Infringing Devices, claim 27 of the '946 Patent recites:




       202.    The '946 Infringing Devices were IP-enabled communication devices, and included

a memory and at least one processor.

       203.    The '946 Infringing Devices included at least two wireless communication units.

For example, each of the '946 Infringing Devices included (i) an LTE baseband processor and a



                                               - 52 -
            Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 53 of 86




cellular modem and transceiver, configured to communicate using at least the LTE protocol, and

(ii) a Wi-Fi/Bluetooth module, configured to communicate using at least the IEEE 802.11ac

protocol.

       204.     The '946 Infringing Devices were configured for communication using multiple

cellular and Wi-Fi radio frequencies. The cellular transmission frequencies of the '946 Infringing

Devices are typically lower than Wi-Fi transmission frequencies of the '946 Infringing Devices.

The cellular and Wi-Fi communication units operated as complementary systems, and by operating

in different frequency bands reduced interference with one another.

       205.     The '946 Infringing Devices included at least one antenna for transmission and

reception of cellular signals, and at least one separate antenna for transmission and reception of

Wi-Fi and Bluetooth signals.

       206.     The '946 Infringing Devices were capable of voice, data and Internet connectivity

via at least the LTE and Wi-Fi communication units referenced above.

       207.     In connection with the use of MPTCP to support the Siri application, the '946

Infringing Devices were configured to cause (i) the LTE and Wi-Fi transmit and receive units of

the '946 Infringing Devices to open subflows to a server at Apple, and (ii) at least one of the LTE

and Wi-Fi transmit and receive units to communicate to a server at Apple in response to a change

in the signal strength and/or connectivity of the other.

       208.     The '946 Infringing Devices were configured to simultaneously access audio and

video, with performance optimized for each, at least in connection with (i) the use of the FaceTime

application, and (ii) simultaneous use of the cellular and Wi-Fi functionalities, which may be

dedicated or multiplexed.




                                                - 53 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 54 of 86




       209.    Indirect Infringement: Apple indirectly infringed at least claims 1 and 27 of the

'946 Patent, including by (i) inducing users of Apple devices to make and use devices that infringe

the '946 Patent, and (ii) contributing to infringement of the '946 Patent.

       210.    Apple induced infringement of the '946 Patent by, among other things,

(i) prompting and encouraging users of the '946 Infringing Devices to initiate an upgrade to iOS

8, iOS 9, iOS 10, iOS 11, and iOS 12 (collectively, "the '946 Infringing iOS Updates");

(ii) modifying Apple's iOS operating system, in iOS 12, to support automatic download and

installation of iOS updates and prompting users following installation of iOS 12 to "Keep Your

iPhone Up to Date" by toggling automatic updates on, (iii) downloading and installing, causing

the download and installation of or enabling or facilitating the download and installation of one or

more of the '946 Infringing iOS Updates to the '946 Infringing Devices, and (iv) prompting,

encouraging and/or providing instructions to users of the '946 Infringing Devices to use the Siri

application such that the '946 Infringing Devices execute MPTCP, as well as to use Wi-Fi Assist,

FaceTime, FaceTime Audio and Wi-Fi Calling.

       211.    On information and belief, users of the '946 Infringing Devices committed acts of

direct infringement at least by (i) causing their devices to be upgraded to one or more of the '946

Infringing iOS Updates, and (ii) using the '946 Infringing Devices to perform the infringing

functionalities referenced above.

       212.    On information and belief, based on at least the facts alleged at paragraphs 26-35

above, Apple knew of the '946 Patent since at least in or around October 2015.

       213.    On information and belief, Apple intended that users of '946 Infringing Devices

upgrade their devices to one or more of the '946 Infringing iOS Updates, and use the Siri

application such that the '946 Infringing Devices execute MPTCP. On information and belief,




                                                - 54 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 55 of 86




Apple knew that, or acted with willful blindness to the likelihood that, the acts of users of '946

Infringing Devices in upgrading those devices to one or more of the '946 Infringing iOS Updates,

and using the Siri application such that the '946 Infringing Devices execute MPTCP, constituted

infringement of the '946 Patent.

       214.    On information and belief, Apple supplied, and caused to be supplied, in or from

the United States, a substantial portion of the components of the '946 Infringing Devices, and in

addition of the iPad Mini (5th gen) (A2125), iPad Air (2019) (A2154), iPad Pro (2nd gen) (A1852,

A1821), and iPad Pro (3rd gen) (A1979, A1983) (collectively, "the '946 Infringing Devices and

Foreign Market Devices"), including but not limited to multiple ones of the operating system

software, the baseband processor, audio chipsets and code, controller chips, RF modules,

transmitter and amplification modules, touchscreen controller, and display glass, such that they

were uncombined in whole or in part when supplied, in such a manner as to actively induce their

combination outside of the United States. On information and belief, Apple intended that such

components be combined to make the '946 Infringing Devices and Foreign Market Devices. On

information and belief, Apple knew that, or acted with willful blindness to the likelihood that, the

combination of such components to make the '946 Infringing Devices and Foreign Market Devices,

if it occurred within the United States, would constitute infringement of the '946 Patent.

       215.    On information and belief, Apple supplied, and caused to be supplied, (i) a

substantial portion of the components of the '946 Infringing Devices and Foreign Market Devices,

and (ii) the '946 Infringing iOS Updates, in or from the United States, such that they were

uncombined in whole or in part when supplied, in such a manner as to actively induce their

combination outside of the United States. On information and belief, the '946 Infringing iOS

Updates were hosted on one or more servers owned and/or operated by or at the direction of Apple




                                               - 55 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 56 of 86




and located within the United States, and were downloaded to '946 Infringing Devices and Foreign

Market Devices supporting the '946 Infringing iOS Updates located outside of the United States.

On information and belief, Apple intended that users of such devices download one or more of the

'946 Infringing iOS Updates to their '946 Infringing Devices and Foreign Market Devices.

       216.    Apple further contributed to infringement of the '946 Patent by, among other things,

offering and providing one or more of the '946 Infringing iOS Updates to users of the '946

Infringing Devices. The '946 Infringing iOS Updates included code for providing the MPTCP and

other infringing functionalities referenced above, which constituted a material part of the invention

claimed in the '946 Patent. On information and belief, Apple knew that, or acted with willful

blindness to the likelihood that, code for providing MPTCP and other infringing functionalities

referenced above was especially made or adapted for use in an infringement of the '946 Patent and

was not a staple article or commodity of commerce suitable for substantial noninfringing use.

       217.    On information and belief, Apple caused to be supplied, in or from the United

States, the '946 Infringing iOS Updates for '946 Infringing Devices and Foreign Market Devices,

which updates were (a) especially made or especially adapted for use in '946 Infringing Devices

and Foreign Market Devices and were not a staple article or commodity of commerce suitable for

substantial noninfringing use, and (b) were uncombined with '946 Infringing Devices and Foreign

Market Devices in whole or in part when supplied. On information and belief, Apple knew or was

willfully blind to the fact that the '946 Infringing iOS Updates were so made or adapted, and Apple

intended that such iOS updates be downloaded to and combined with '946 Infringing Devices and

Foreign Market Devices outside of the United States in a manner that would infringe the '946

Patent if such combination occurred within the United States. On information and belief, some or

all of the '946 Infringing iOS Updates were hosted on one or more servers owned and/or operated




                                               - 56 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 57 of 86




by or at the direction of Apple and located within the United States, and were downloaded to '946

Infringing Devices and Foreign Market Devices located outside of the United States.

                   COUNT IX: INFRINGEMENT OF THE '119 PATENT

       218.    Smart Mobile incorporates paragraphs 1 through 217 herein by reference.

       219.    Direct Infringement: Apple directly infringed at least claim 20 of the '119 Patent

by: (i) selling and offering to sell within the United States, and importing into the United States,

systems comprising Apple iPhone 5c, 5s, 6, 6 Plus, 6s, 6s Plus, SE (1 st gen.), 7, and 7 Plus devices,

and systems comprising Apple iPad Air (A1475; A1476), Air 2 (A1567), iPad Mini (1 st Gen)

(A1454; A1455), Mini 2 (A1490; A1491), Mini 3 (A1550), Mini 4 (A1550), iPad Pro 12.9"

(A1652), and Pro 9.7" (A1674; A1675) devices; and (ii) making within the United States

infringing systems by downloading and installing, causing the download and installation of, or

enabling or facilitating the download and installation of, one or more updates of iOS 8, iOS 9, and

iOS 10, to Apple iPhone 4s, 5, 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, and 7 Plus devices,

and to Apple iPad Air (A1475; A1476), Air 2 (A1567), iPad 2 (A1397; A1396), iPad (3 rd Gen.)

(A1403; A1430), iPad (4th Gen.) (A1459; A1460), iPad Mini (1st Gen) (A1454; A1455), Mini 2

(A1490; A1491), Mini 3 (A1550), Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674;

A1675) devices (collectively, "the '119 Infringing Devices"), from a server owned and/or operated

by or at the direction of Apple.

       220.    As one non-limiting example of the claims of the '119 Patent infringed by systems

comprising the '119 Infringing Devices, claim 20 of the '119 Patent recites:




                                                - 57 -
        Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 58 of 86




       221.   The '119 Infringing Devices were mobile device which supported voice and data

communications.

       222.   The '119 Infringing Devices were configured for voice calls using a first wireless

network, such as, for example, an LTE network. For example, a user could use the telephone,

FaceTime, and FaceTime Audio applications on the '119 Infringing Devices to make voice calls

over the LTE network.

       223.   The '119 Infringing Devices each had a memory and a processor that were

communicatively coupled with one another.

       224.   The memory of the '119 Infringing Devices stored functional instructions including

instructions for use in providing a plurality of functions to the device. For example, the memory




                                             - 58 -
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 59 of 86




of the '119 Infringing Devices stored a plurality of applications, each providing one or more

functions to the device.

       225.    The '119 Infringing Devices were configured for switching between one or more

networks including at least the LTE network, which was an Internet Protocol (IP) data network

that operated using one or more FCC-approved frequencies. For example, the '119 Infringing

Devices could switch between the LTE network and a Wi-Fi network at least in connection with

use of MPTCP to support the Siri application, and with the use of Wi-Fi Assist, FaceTime,

FaceTime Audio and Wi-Fi Calling.

       226.    The '119 Infringing Devices were configured to transmit and receive voice on the

LTE network. For example, a user could use the telephone, FaceTime, and FaceTime Audio

applications on the '119 Infringing Devices to transmit and receive voice over the LTE network.

       227.    The memory of the '119 Infringing Devices further stored a plurality of

communication protocols that facilitated communication between an Apple server and the device.

For example, the memory of the '119 Infringing Devices stored protocols for LTE and Wi-Fi (at

least IEEE 802.11ac), each of which facilitated communication between Apple's App Store server

and the device. The '119 Infringing Devices came with an "App Store" application, with an

associated icon, preloaded. Upon a user's selection of the App Store icon, the '119 Infringing

Devices communicated with Apple's App Store server.

       228.    Upon information and belief, Apple's App Store server was configured to connect

to an Internet network or a carrier network. For example, users of '119 Infringing Devices could

connect to Apple's App Store server over the Internet using the App Store application on the

devices.




                                             - 59 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 60 of 86




       229.     Apple's App Store server enabled conversion of the '119 Infringing Devices from a

first function to a second function by providing a plurality of functions to the devices. For example,

numerous applications were available on Apple servers for download via the App Store to '119

Infringing Devices. Each application downloaded to a '119 Infringing Device provided a function

to the device, and the device could switch from one application to a second application.

       230.     The '119 Infringing Devices were configured to communicate using Internet

protocol. For example, the '119 Infringing Devices came with Apple's Safari browser, which

enabled the device to send and receive data over the Internet using Internet protocol.

       231.     Indirect Infringement: Apple indirectly infringed at least claim 20 of the '119

Patent, including by (i) inducing users of Apple devices to make and use systems that infringe the

'119 Patent, and (ii) contributing to infringement of the '119 Patent.

       232.     Apple induced infringement of the '119 Patent by (i) selling Apple iPhone 5c, 5s,

6, 6 Plus, 6s, 6s Plus, SE (1st gen.), 7, and 7 Plus devices, and Apple iPad Air (A1475; A1476),

Air 2 (A1567), iPad Mini (1st Gen) (A1454; A1455), Mini 2 (A1490; A1491), Mini 3 (A1550),

Mini 4 (A1550), iPad Pro 12.9" (A1652), and Pro 9.7" (A1674; A1675) devices, (ii) providing, via

its App Store server, a plurality of applications for download to such devices, and (iii) prompting

and encouraging users, by, among other things, including an "App Store" application preloaded on

the devices, to use the devices to communicate with Apple's App Store server and download

applications.

       233.     In addition, Apple induced infringement of the '119 Patent by prompting and

encouraging users of the devices to download and install one or more updates of iOS 8, iOS 9, and

iOS 10 ("'119 Infringing iOS Updates") to the '119 Infringing Devices.




                                                - 60 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 61 of 86




       234.    On information and belief, users of the '119 Infringing Devices directly infringed

the '119 Patent at least by using the devices to communicate with Apple's App Store server to

download applications to their devices and by downloading and installing '119 Infringing iOS

Updates to the '119 Infringing Devices.

       235.    On information and belief, based on at least the facts alleged at paragraphs 26-35

above, Apple knew of the '119 Patent since at least the latter half of 2015.

       236.    On information and belief, Apple intended that users of '119 Infringing Devices use

systems comprising a '119 Infringing Device by using the devices to communicate with Apple's

App Store server to download applications to their devices and by downloading and installing '119

Infringing iOS Updates to the '119 Infringing Devices. On information and belief, Apple knew

that, or acted with willful blindness to the likelihood that, users' use of such systems comprising

'119 Infringing Devices constituted infringement of the '119 Patent.

       237.    Apple contributed to the infringement of the '119 Patent by offering to sell and

selling within the United States, and/or importing into the United States, '119 Infringing Devices,

each including the infringing structure and functionality identified above and each a component of

the patented system of claim 20 of the '119 Patent that constituted a material part of the invention.

On information and belief, Apple knew that, or acted with willful blindness to the likelihood that,

the '119 Infringing Devices were especially made or especially adapted for use in an infringement

of the '119 Patent, and not a staple article or commodity of commerce suitable for substantial

noninfringing use.

       238.    In addition, Apple contributed to infringement of at least claim 20 of the '119 Patent

by, among other things, offering and providing one or more of the '119 Infringing iOS Updates to

users of the '119 Infringing Devices. The '119 Infringing iOS Updates included code for providing




                                               - 61 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 62 of 86




the infringing functionalities referenced above, which constituted a material part of the invention

claimed in the '119 Patent. On information and belief, Apple knew that, or acted with willful

blindness to the likelihood that, code for providing the infringing functionalities referenced above

was especially made or adapted for use in an infringement of the '119 Patent and was not a staple

article or commodity of commerce suitable for substantial noninfringing use.

       239.    On information and belief, Apple supplied, in or from the United States, a

substantial portion of the components of the '119 Infringing Devices, including but not limited to

the operating system software, the baseband processor, audio chipsets and code, controller chips,

RF modules, transmitter and amplification modules, touchscreen controller, and display glass,

where such components were and are uncombined in whole or in part when supplied, in such a

manner as to actively induce their combination outside of the United States to make the '119

Infringing Devices. On information and belief, Apple intended that such components be combined

outside of the United States to make the '119 Infringing Devices.

       240.    On information and belief, Apple supplied and caused to be supplied (i) a

substantial portion of the components of the '119 Infringing Devices, and (ii) '119 Infringing iOS

Updates, in or from the United States, where such components were uncombined in whole or in

part when supplied, in such a manner as to actively induce their combination outside of the United

States. On information and belief, the '119 Infringing iOS Updates were hosted on one or more

servers owned and/or operated by or at the direction of Apple and located within the United States,

and were downloaded to '119 Infringing Devices supporting the '119 Infringing iOS Updates

located outside of the United States. On information and belief, Apple intended that users of such

devices download one or more of the '119 Infringing iOS Updates to their '119 Infringing Devices.




                                               - 62 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 63 of 86




       241.    On information and belief, Apple supplied and/or caused to be supplied, in or from

the United States, the '119 Infringing iOS Updates for '119 Infringing Devices, which updates were

(a) especially made or especially adapted for use in '119 Infringing Devices and were not a staple

article or commodity of commerce suitable for substantial noninfringing use, and (b) were

uncombined with '119 Infringing Devices in whole or in part when supplied. On information and

belief, Apple knew or was willfully blind to the fact that the '119 Infringing iOS Updates were so

made or adapted, and Apple intended that such iOS updates be downloaded to and combined with

'119 Infringing Devices outside of the United States in a manner that would infringe the '119 Patent

if such combination occurred within the United States. On information and belief, some or all of

the '119 Infringing iOS Updates were hosted on one or more servers owned and/or operated by or

at the direction of Apple and located within the United States, and were downloaded to '119

Infringing Devices located outside of the United States.

                   COUNT X: INFRINGEMENT OF THE '083 PATENT

       242.    Smart Mobile incorporates paragraphs 1 through 241 herein by reference.

       243.    Direct Infringement: Apple directly infringed the '083 Patent by making, using,

selling, or offering for sale within the United States, and/or importing into the United States, Apple

TV HD and TV 4K, iPhone 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, 11, 11 Pro, 11

Pro Max, iPad (5th gen) (A1823), iPad (6th gen) (A1954), iPad (7th gen) (A2198, A2200), iPad

Mini 2 (A1490, A1491), iPad Mini 3 (A1600, A1601), iPad Mini 4 (A1550), iPad Mini (5 th gen)

(A2124, A2126), iPad Air (A1475, A1476), iPad Air 2 (A1567), iPad Air (2019) (A2123, A2153),

iPad Pro (A1652, A1674, A1675), iPad Pro (2nd gen) (A1671, A1709), iPad Pro (3rd gen) (A1895,

A1934, A2013), and iPad Pro (4th gen) (A2068, A2069, A2230, A2232), and (ii) making, within

the United States, infringing Apple devices by downloading and installing, causing the download

and installation of or enabling or facilitating the download and installation of one or more updates


                                                - 63 -
Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 64 of 86
          Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 65 of 86




         245.   The Apple TV HD and TV 4K were network boxes that were portable and enabled

for wireless communication.

         246.   The Apple TV HD and TV 4K included at least two Wi-Fi antennas, and multiple

ports.

         247.   The Apple TV HD and TV 4K included a Wi-Fi module that was configured to

transmit and receive signal streams using MIMO functionality. MIMO involves the simultaneous

use by a single communication component of multiple antennas. The Wi-Fi module of the devices

was configured to transmit signal streams representing one or more data streams (for example,

content wirelessly mirrored to a Mac screen or Airplay device), and to generate one or more data

streams (for example, data for visual and audio content such as music, video, or video games) from

received signal streams.

         248.   The Wi-Fi module of the Apple TV HD and TV 4K was configured to communicate

using the 802.11ac protocol, using frequency bands in the range of 2401-2495 MHz and 4910-

5875 MHz.

         249.   The Apple TV HD included an Apple A8 main processor, and the Apple TV 4K

included an Apple A10X processor. The A8 processor was a dual core processor with a four-

shader-cluster GPU, and the A10X was a six-core processor that integrated a twelve-core GPU

and a motion coprocessor. The devices were configured to process incoming and outgoing data

streams in parallel, and to process multiple channels.

         250.   The Apple TV HD and TV 4K were configured to transmit data to and receive data

from a wireless router over a LAN.




                                               - 65 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 66 of 86




       251.    As another non-limiting example of the claims of the '083 Patent infringed by

certain of the '083 Infringing Devices, claim 12 of the '083 Patent recites:




       252.    The iPhone 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, 11, 11 Pro, 11 Pro

Max, iPad (5th gen) (A1823), iPad (6th gen) (A1954), iPad (7th gen) (A2198, A2200), iPad Mini 2

(A1490, A1491), iPad Mini 3 (A1600, A1601), iPad Mini 4 (A1550), iPad Mini (5 th gen) (A2124,

A2126), iPad Air (A1475, A1476), iPad Air 2 (A1567), iPad Air (2019) (A2123, A2153), iPad

Pro (A1652, A1674, A1675), iPad Pro (2nd gen) (A1671, A1709), iPad Pro (3rd gen) (A1895,

A1934, A2013), and iPad Pro (4th gen) (A2068, A2069, A2230, A2232) (collectively, "the iPhone

and iPad '083 Infringing Devices") were portable wireless communication systems.

       253.    The iPhone and iPad '083 Infringing Devices included at least one processor in

communication with an RF module and a plurality of antennas, such as at least one antenna for

transmission and reception of cellular signals and at least two antennas for transmission and

reception of Wi-Fi signals.



                                               - 66 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 67 of 86




       254.    The iPhone and iPad '083 Infringing Devices included a Wi-Fi/Bluetooth module

that was configured to transmit and receive signal streams using MIMO functionality. MIMO

involves the simultaneous use by a single communication unit of multiple antennas.

       255.    The iPhone and iPad '083 Infringing Devices were enabled for multiband

communication, and each signal transmitted or received by the iPhone and iPad '083 Infringing

Devices was processed for a specific frequency band, and were enabled to process at least the

cellular and Wi-Fi signal streams separately.

       256.    The iPhone and iPad '083 Infringing Devices were configured to process multiple

signal streams and data streams in parallel via multiple channels.

       257.    The iPhone and iPad '083 Infringing Devices were enabled for multiplex wireless

communication using one or more channels. For example, the iPhone and iPad '083 Infringing

Devices were enabled to multiplex signals at least in connection with the use of MPTCP to support

the Siri, Maps and Music applications as well as with the use of Wi-Fi Calling and Wi-Fi Assist.

       258.    Indirect Infringement: On information and belief, Apple supplied, and caused to

be supplied, in or from the United States, a substantial portion of the components of the '083

Infringing Devices, and in addition of the iPad Mini (5th gen) (A2125), iPad Air (2019) (A2154),

iPad Pro (2nd gen) (A1852, A1821), iPad Pro (3rd gen) (A1979, A1983), and iPad Pro (4th gen)

(A2231, A2233) (collectively, "the '083 Infringing Devices and Foreign Market Devices"),

including but not limited to multiple ones of the operating system software, the baseband

processor, audio chipsets and code, controller chips, RF modules, transmitter and amplification

modules, touchscreen controller, and display glass, such that they were uncombined in whole or

in part when supplied, in such a manner as to actively induce their combination outside of the




                                                - 67 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 68 of 86




United States. On information and belief, Apple intended that such components be combined to

make the '083 Infringing Devices and Foreign Market Devices.

       259.    On information and belief, Apple supplied, and caused to be supplied, (i) a

substantial portion of the components of the '083 Infringing Devices and Foreign Market Devices,

and (ii) the '083 Infringing iOS Updates, in or from the United States, such that they were

uncombined in whole or in part when supplied, in such a manner as to actively induce their

combination outside of the United States. On information and belief, the '083 Infringing iOS

Updates were hosted on one or more servers owned and/or operated by or at the direction of Apple

and located within the United States, and were downloaded to '083 Infringing Devices and Foreign

Market Devices supporting the '083 Infringing iOS Updates located outside of the United States.

On information and belief, Apple intended that users of such devices download one or more of the

'083 Infringing iOS Updates to their '083 Infringing Devices and Foreign Market Devices.

       260.    On information and belief, Apple caused to be supplied, in or from the United

States, the '083 Infringing iOS Updates for '083 Infringing Devices and Foreign Market Devices,

which updates were (a) especially made or especially adapted for use in '083 Infringing Devices

and Foreign Market Devices and were not a staple article or commodity of commerce suitable for

substantial noninfringing use, and (b) were uncombined with '083 Infringing Devices and Foreign

Market Devices in whole or in part when supplied. On information and belief, Apple knew or was

willfully blind to the fact that the '083 Infringing iOS Updates were so made or adapted, and Apple

intended that such iOS updates be downloaded to and combined with '083 Infringing Devices and

Foreign Market Devices outside of the United States in a manner that would infringe the '083

Patent if such combination occurred within the United States. On information and belief, some or

all of the '083 Infringing iOS Updates were hosted on one or more servers owned and/or operated




                                              - 68 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 69 of 86




by or at the direction of Apple and located within the United States, and were downloaded to '083

Infringing Devices and Foreign Market Devices located outside of the United States.

                   COUNT XI: INFRINGEMENT OF THE '075 PATENT

       261.    Smart Mobile incorporates paragraphs 1 through 260 herein by reference.

       262.    Direct Infringement: Apple directly infringed the '075 Patent by making, using,

selling, or offering for sale within the United States, and/or importing into the United States, Apple

iPhone 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, iPad (5 th gen)

(A1823), iPad (6th gen) (A1954), iPad Mini 2 (A1490, A1491), iPad Mini 4 (A1550), iPad Mini

(5th gen) (A2124, A2126), iPad Air 2 (A1567), iPad Air (2019) (A2123, A2153), iPad Pro (A1652,

A1674, A1675), iPad Pro (2nd gen) (A1671, A1709), and iPad Pro (3rd gen) (A1895, A1934,

A2013), and (ii) making, within the United States, infringing Apple devices by downloading and

installing, causing the download and installation of or enabling or facilitating the download and

installation of one or more updates of iOS 9, iOS 10, iOS 11, and iOS 12, to Apple iPhone 4s, 5,

5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, iPad 2 (A1396,

A1397), iPad (3rd gen) (A1403, A1430), iPad (4th gen) (A1459, A1460), iPad (5th gen) (A1823),

iPad (6th gen) (A1954), iPad Mini (A1454, A1455), iPad Mini 2 (A1490, A1491), iPad Mini 3

(A1600, A1601), iPad Mini 4 (A1550), iPad Mini (5th gen) (A2124, A2126), iPad Air (A1475,

A1476), iPad Air 2 (A1567), iPad Air (2019) (A2123, A2153), iPad Pro (A1652, A1674, A1675),

iPad Pro (2nd gen) (A1671, A1709), and iPad Pro (3rd gen) (A1895, A1934, A2013) (collectively,

"the '075 Infringing Devices"), from a server owned and/or operated by or at the direction of Apple.




                                                - 69 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 70 of 86




       263.    As one non-limiting example of the claims of the '075 Patent infringed by the '075

Infringing Devices, claim 1 of the '075 Patent recites:




       264.    The '075 Infringing Devices were IP-enabled communication devices, and included

a memory and at least one processor. The devices were configured to multiplex signals.

       265.    The '075 Infringing Devices included at least two wireless communication units.

For example, each of the '075 Infringing Devices included (i) an LTE baseband processor and a

cellular modem and transceiver, configured to communicate using at least the LTE protocol, and




                                               - 70 -
            Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 71 of 86




(ii) a Wi-Fi/Bluetooth module, configured to communicate using at least the IEEE 802.11ac

protocol.

       266.     The '075 Infringing Devices included at least one antenna for transmission and

reception of cellular signals, and at least one separate antenna for transmission and reception of

Wi-Fi and Bluetooth signals.

       267.     The '075 Infringing Devices were configured for communication using multiple

cellular and Wi-Fi radio frequencies. The cellular transmission frequencies of the '075 Infringing

Devices were typically lower than Wi-Fi transmission frequencies of the '075 Infringing Devices.

The cellular and Wi-Fi communication units operated as complementary systems, and by operating

in different frequency bands reduced interference with one another.

       268.     In connection with the use of MPTCP to support the Siri application, the '075

Infringing Devices were configured to cause (i) the LTE and Wi-Fi transmit and receive units of

the '075 Infringing Devices to open subflows to a server at Apple, and (ii) at least one of the LTE

and Wi-Fi transmit and receive units to communicate to a server at Apple in response to a change

in the signal strength and/or connectivity of the other, and (iii) to receive IP data packets on a

plurality of ports at substantially the same time and to send data packets to the server at Apple.

       269.     The '075 Infringing Devices were configured to simultaneously access audio and

video, with performance optimized for each, at least in connection with the use of the FaceTime

application as well as simultaneous use of the cellular and Wi-Fi functionalities.

       270.     Indirect Infringement: On information and belief, Apple supplied, and caused to

be supplied, in or from the United States, a substantial portion of the components of the '075

Infringing Devices, and in addition of the iPad Mini (5th gen) (A2125), iPad Air (2019) (A2154),

iPad Pro (2nd gen) (A1852, A1821), and iPad Pro (3rd gen) (A1979, A1983) (collectively, "the '075




                                               - 71 -
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 72 of 86




Infringing Devices and Foreign Market Devices"), including but not limited to multiple ones of

the operating system software, the baseband processor, audio chipsets and code, controller chips,

RF modules, transmitter and amplification modules, touchscreen controller, and display glass, such

that they were uncombined in whole or in part when supplied, in such a manner as to actively

induce their combination outside of the United States. On information and belief, Apple intended

that such components be combined to make the '075 Infringing Devices and Foreign Market

Devices.

       271.    On information and belief, Apple supplied, and caused to be supplied, (i) a

substantial portion of the components of the '075 Infringing Devices and Foreign Market Devices,

and (ii) the '075 Infringing iOS Updates, in or from the United States, such that they were

uncombined in whole or in part when supplied, in such a manner as to actively induce their

combination outside of the United States. On information and belief, the '075 Infringing iOS

Updates, were hosted on one or more servers owned and/or operated by or at the direction of Apple

and located within the United States, and were downloaded to '075 Infringing Devices and Foreign

Market Devices supporting the '075 Infringing iOS Updates located outside of the United States.

On information and belief, Apple intended that users of such devices download one or more of the

'075 Infringing iOS Updates to their '075 Infringing Devices and Foreign Market Devices.

       272.    On information and belief, Apple caused to be supplied, in or from the United

States, the '075 Infringing iOS Updates for '075 Infringing Devices and Foreign Market Devices,

which updates were (a) especially made or especially adapted for use in '075 Infringing Devices

and Foreign Market Devices and were not a staple article or commodity of commerce suitable for

substantial noninfringing use, and (b) were uncombined with '075 Infringing Devices and Foreign

Market Devices in whole or in part when supplied. On information and belief, Apple knew or was




                                              - 72 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 73 of 86




willfully blind to the fact that the '075 Infringing iOS Updates were so made or adapted, and Apple

intended that such iOS updates have been be downloaded to and combined with '075 Infringing

Devices and Foreign Market Devices outside of the United States in a manner that would infringe

the '075 Patent if such combination occurred within the United States. On information and belief,

some or all of the '075 Infringing iOS Updates were hosted on one or more servers owned and/or

operated by or at the direction of Apple and located within the United States, and were downloaded

to '075 Infringing Devices and Foreign Market Devices located outside of the United States.

                  COUNT XII: INFRINGEMENT OF THE '943 PATENT

       273.    Smart Mobile incorporates paragraphs 1 through 272 herein by reference.

       274.    Direct Infringement: Apple directly infringed the '943 Patent by making, using,

selling, or offering for sale within the United States, and/or importing into the United States, Apple

iPhone SE (1st gen), 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS Max, iPad (5 th gen) (A1823),

iPad (6th gen) (A1954), iPad Mini 4 (A1550), iPad Mini (5th gen) (A2124, A2126), iPad Air (2019)

(A2123, A2153), iPad Pro (A1652, A1674, A1675), iPad Pro (2 nd gen) (A1671, A1709), iPad Pro

(3rd gen) (A1895, A1934, A2013), Watch Series 3 (A1860, A1861), and Watch Series 4 (A1975,

A1976), and (ii) making, within the United States, infringing Apple devices by downloading and

installing, causing the download and installation of or enabling or facilitating the download and

installation of one or more updates of iOS 10, iOS 11, iOS 12, WatchOS 4, and WatchOS 5, to

Apple iPhone 5, 5c, 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XR, XS, XS

Max, iPad (4th gen) (A1459, A1460), iPad (5th gen) (A1823), iPad (6th gen) (A1954), iPad Mini 2

(A1490, A1491), iPad Mini 3 (A1600, A1601), iPad Mini 4 (A1550), iPad Mini (5 th gen) (A2124,

A2126), iPad Air (A1475, A1476), iPad Air 2 (A1567), iPad Air (2019) (A2123, A2153), iPad

Pro (A1652, A1674, A1675), iPad Pro (2nd gen) (A1671, A1709), iPad Pro (3rd gen) (A1895,

A1934, A2013), Watch Series 3 (A1860, A1861), and Watch Series 4 (A1975, A1976)


                                                - 73 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 74 of 86




(collectively, "the '943 Infringing Devices"), from a server owned and/or operated by or at the

direction of Apple.

       275.      As one non-limiting example of the claims of the '943 Patent infringed by the '943

Infringing Devices, claim 1 of the '943 Patent recites:




       276.      The '943 Infringing Devices were wireless communication devices.

       277.      The '943 Infringing Devices included at least one antenna for transmission and

reception of cellular signals, and at least one separate antenna for transmission and reception of

Wi-Fi signals.

       278.      The '943 Infringing Devices included at least one communication component. For

example, each of the '943 Infringing Devices included (i) an LTE baseband processor and a cellular

modem and transceiver, configured to communicate using at least the LTE protocol and cellular

frequency bands, and (ii) a Wi-Fi/Bluetooth module, configured to communicate using at least the

IEEE 802.11ac protocol and Wi-Fi frequency channels.

       279.      The '943 Infringing Devices were configured to assign subtasks (for example, the

processing of a signal stream to generate a data stream, or of a data stream to generate a signal

stream) to one or more channels (for example, the cellular and Wi-Fi channels). On information




                                               - 74 -
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 75 of 86




and belief, the cellular and Wi-Fi channels were sampled and clocked independently of one

another.

       280.    The '943 Infringing Devices included multiple processors, including a multi-core

main processor, an LTE baseband processor and a processor associated with the Wi-Fi/Bluetooth

module, each of which was configured to process incoming and outgoing data streams in parallel.

       281.    Indirect Infringement: On information and belief, Apple supplied, and caused to

be supplied, in or from the United States, a substantial portion of the components of the '943

Infringing Devices, and in addition of the iPad Mini (5th gen) (A2125), iPad Air (2019) (A2154),

iPad Pro (2nd gen) (A1852, A1821), iPad Pro (3rd gen) (A1979, A1983), Watch Series 3 (A1889,

A1891, A1890, A1892), and Watch Series 4 (A2007, A2008) (collectively, "the '943 Infringing

Devices and Foreign Market Devices"), including but not limited to multiple ones of the operating

system software, the baseband processor, audio chipsets and code, controller chips, RF modules,

transmitter and amplification modules, touchscreen controller, and display glass, such that they

were uncombined in whole or in part when supplied, in such a manner as to actively induce their

combination outside of the United States. On information and belief, Apple intended that such

components be combined to make the '943 Infringing Devices and Foreign Market Devices.

       282.    On information and belief, Apple supplied, and caused to be supplied, (i) a

substantial portion of the components of the '943 Infringing Devices and Foreign Market Devices,

and (ii) the '943 Infringing iOS Updates, in or from the United States, such that they were

uncombined in whole or in part when supplied, in such a manner as to actively induce their

combination outside of the United States. On information and belief, the '943 Infringing iOS

Updates were hosted on one or more servers owned and/or operated by or at the direction of Apple

and located within the United States, and were downloaded to '943 Infringing Devices and Foreign




                                             - 75 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 76 of 86




Market Devices supporting the '943 Infringing iOS Updates located outside of the United States.

On information and belief, Apple intended that users of such devices download one or more of the

'943 Infringing iOS Updates to their '943 Infringing Devices and Foreign Market Devices.

       283.    On information and belief, Apple caused to be supplied, in or from the United

States, the '943 Infringing iOS Updates for '943 Infringing Devices and Foreign Market Devices,

which updates were (a) especially made or especially adapted for use in '943 Infringing Devices

and Foreign Market Devices and were not a staple article or commodity of commerce suitable for

substantial noninfringing use, and (b) were uncombined with '943 Infringing Devices and Foreign

Market Devices in whole or in part when supplied. On information and belief, Apple knew or was

willfully blind to the fact that the '943 Infringing iOS Updates were so made or adapted, and Apple

intended that such iOS updates have been be downloaded to and combined with '943 Infringing

Devices and Foreign Market Devices outside of the United States in a manner that would infringe

the '943 Patent if such combination occurred within the United States. On information and belief,

some or all of the '943 Infringing iOS Updates were hosted on one or more servers owned and/or

operated by or at the direction of Apple and located within the United States, and were downloaded

to '943 Infringing Devices and Foreign Market Devices located outside of the United States.

                  COUNT XIII: INFRINGEMENT OF THE '168 PATENT

       284.    Smart Mobile incorporates paragraphs 1 through 283 herein by reference.

       285.    Direct Infringement: Apple has directly infringed and continues to directly

infringe at least claim 4 of the '168 Patent by (i) selling and offering for sale within the United

States, and importing into the United States, iPhone 6s, 6s Plus, SE (1 st Gen), 7, 7 Plus, 8, 8 Plus,

X, XS, XS Max, XR, 11, 11 Pro, 11 Pro Max, SE (2nd Gen), 12, 12 mini, 12 Pro, 12 Pro Max

devices, and iPad (5th Gen.) (A1823), iPad (6th Gen.) (A1954), iPad (7th Gen.) (A2200; A2198),

iPad (8th Gen.) (A2428; A2429; A2430), iPad Mini 4 (A1550), iPad Mini (5th Gen.) (A2124,


                                                - 76 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 77 of 86




A2126), iPad Air (3rd Gen.) (A2123; A2153), iPad Air (4th Gen.) (A2324; A2072), iPad Pro (2nd

Gen.) (A1671; A1709), iPad Pro (3rd Gen.) (A1895; A2014; A1934; A2013), and iPad Pro (4th

Gen.) (A2069; A2232; A2068; A2230) devices, and (ii) making, within the United States,

infringing devices by downloading and installing, causing the download and installation of, or

enabling or facilitating the download and installation of, one or more updates of iOS 10, iOS 11,

iOS 12, iOS 13/iPadOS 13, and iOS 14/iPadOS 14 and subsequent versions of iOS/iPadOS to

iPhone 5s, 6, 6 Plus, SE (1st gen), 6s, 6s Plus, 7, 7 Plus, 8, 8 Plus, X, XS, XS Max, XR, 11, 11

Pro, 11 Pro Max, SE (2nd Gen), 12, 12 mini, 12 Pro, and 12 Pro Max devices, and iPad (4th Gen.)

(A1459; A146), iPad (5th Gen.) (A1823), iPad (6th Gen.) (A1954), iPad (7th Gen.) (A2200;

A2198), iPad (8th Gen.) (A2428; A2429; A2430), iPad Mini 2 (A1490; A1491), iPad Mini 3

(A1600; A1601), iPad Mini 4 (A1550), iPad Mini (5th Gen.) (A2124, A2126), iPad Air (A1475;

A1476), iPad Air 2 (A1567), iPad Air (3rd Gen.) (A2123; A2153), iPad Air (4th Gen.) (A2324;

A2072), iPad Pro (1st Gen.) (A1652; A1674; A1675), iPad Pro (2nd Gen.) (A1671; A1709), iPad

Pro (3rd Gen.) (A1895; A2014; A1934; A2013), iPad Pro (4th Gen.) (A2069; A2232; A2068;

A2230) devices (collectively, "the '168 Infringing Devices"), from a server owned and/or operated

by or at the direction of Apple.




                                             - 77 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 78 of 86




       286.    As one non-limiting example of the claims of the '168 Patent infringed by the

'168 Infringing Devices, claim 4 of the '168 Patent recites:




       287.    The '168 Infringing Devices were and are wireless electronic devices or mobile

devices, each with a processor, a memory, and a unit for wireless communication.

       288.    The '168 Infringing Devices were and are capable of voice and data

communication, including over cellular and Wi-Fi.

       289.    The '168 Infringing Devices could and can connect to a server, including, for

example, Apple's App Store and iOS updates server.


                                               - 78 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 79 of 86




       290.      The '168 Infringing Devices came and come with various "built-in Apps," which

may include "Phone," "Messages," "FaceTime," and "Mail," that enabled and enable the devices

to function as a cellular telephone, a PDA, a handheld computer, multifunction communication

device, or combinations thereof.

       291.      Apple's App Store and iOS updates server was and is configured to store software

for a plurality of '168 Infringing Devices and for a plurality of applications for the plurality of

'168 Infringing Devices. The software was and is associated with a user and the user's

'168 Infringing Device stored in a profile. For example, Apple's server stored and stores an Apple

ID account associated with each user of a '168 Infringing Device and stored and stores iOS (and

iPadOS) software updates and software applications that were and are associated with users of '168

Infringing Devices and with the devices.

       292.      The '168 Infringing Devices were and are enabled to communicate on a plurality of

frequencies, including cellular frequencies and Wi-Fi frequencies.

       293.      The '168 Infringing Devices were and are enabled for voice and data

communication, including for voice communication using cellular and wireless voice

communication using Wi-Fi. For example, the '168 Infringing Devices could and can initiate or

receive phone calls using Wi-Fi Calling, FaceTime, and FaceTime Audio using cellular and Wi-Fi.

       294.      The '168 Infringing Devices were and are dynamically software reconfigurable for

various environments in which the devices operate at least in connection with use of MPTCP to

support the Siri application and with the use of Wi-Fi Assist, FaceTime, FaceTime Audio and

Wi-Fi Calling.

       295.      The '168 Infringing Devices were and are enabled to be tuned to transmit and/or

receive frequencies including one or more primary values and subsidiary values. For example, the




                                               - 79 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 80 of 86




'168 Infringing Devices are enabled to be tuned to transmit and receive multiple frequency ranges

and bands for each of LTE, GSM, UMTS, CDMA, and Wi-Fi. The frequencies that the

'168 Infringing Devices are enabled to be tuned to transmit and receive include one or more

primary values (for example, one or more frequencies in the Wi-Fi range) and subsidiary or

secondary values (for example, one or more frequencies in the LTE, GSM, UMTS, or CDMA

ranges) at least in connection with use of MPTCP to support the Siri application and with the use

of Wi-Fi Assist, FaceTime, FaceTime Audio and Wi-Fi Calling.

       296.    The '168 Infringing Devices were and are capable of dynamically changing their

frequency for communication. Given that Wi-Fi and cellular operate on different frequencies, the

'168 Infringing Devices dynamically change their frequency for communication when they switch

between Wi-Fi and cellular at least in connection with use of MPTCP to support the Siri application

and with the use of Wi-Fi Assist, FaceTime, FaceTime Audio and Wi-Fi Calling.

       297.    The '168 Infringing Devices used and use a power level for an operating

environment. For example, the '168 Infringing Devices – which may communicate voice and/or

data over various networks (including but not limited to cellular and Wi-Fi) using various wireless

protocols (including LTE, CDMA, UMTS/HSPA+/DC-HSDPA, GSM/EDGE, CDMA EV-DO

Rev. A and Rev. B, and Wi-Fi (802.11 a/b/g/n/ac or ax)) – use a power level for cellular when

operating on a cellular network and a power level for Wi-Fi when operating on a Wi-Fi network.

       298.    The '168 Infringing Devices could and can dynamically change in real time both

power output and channel bandwidth. For example, when the '168 Infringing Devices are

communicating over LTE, power output varies dynamically depending upon the distance between

the device and the base station or cell tower, and channel bandwidth can dynamically change in

real time as the device is handed off from one LTE base station to another. As another example,




                                              - 80 -
           Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 81 of 86




when the '168 Infringing Devices are communicating over Wi-Fi, both power output and channel

bandwidth can change dynamically as provided in, for example, the 802.11-2016 specifications.

In addition, as alleged above, the '168 Infringing Devices are configured to dynamically switch the

communication pathway between cellular and Wi-Fi at least in connection with use of MPTCP to

support the Siri application and with the use of Wi-Fi Assist, FaceTime, FaceTime Audio and

Wi-Fi Calling, thereby changing channel bandwidth and power output based on a variety of

parameters that are evaluated in real time.

          299.   Indirect Infringement: At least as early as upon notice of Smart Mobile's

complaint, Apple indirectly infringes at least claim 4 of the '168 Patent, including by (i) inducing

users to use and make '168 Infringing Devices, and (ii) contributing to infringement of the '168

Patent.

          300.   Apple induces infringement of the '168 Patent by, among other things, (i) prompting

and encouraging users of the '168 Infringing Devices to upgrade to the latest iOS or iPadOS

operating system for all versions of iOS and iPadOS including and subsequent to iOS 10

(collectively, "the '168 Infringing iOS Updates"); (ii) enabling or facilitating the download and

installation of one or more of the '168 Infringing iOS Updates to the '168 Infringing Devices, and

(iii) encouraging users of the '168 Infringing Devices to use the device.

          301.   On information and belief, users of the '168 Infringing Devices committed and

continue to commit acts of direct infringement at least by (i) causing their devices to be upgraded

to one or more of the '168 Infringing iOS Updates, thereby making '168 Infringing Devices, and

(ii) using the '168 Infringing Devices, for example, to connect to Apple's server to create an Apple

ID for use with a user's '168 Infringing Device and to download iOS updates and software

applications to the device.




                                                - 81 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 82 of 86




       302.    At least as early as upon receiving Smart Mobile's complaint, Apple has known of

the '168 Patent.

       303.    On information and belief, Apple intends that users of '168 Infringing Devices

(a) make those devices, including at least by causing their devices to be upgraded to one or more

of the '168 Infringing iOS Updates; and (b) using the '168 Infringing Devices, including, for

example, to connect to Apple's server to create an Apple ID for use with a user's '168 Infringing

Device and to download iOS updates and software applications to the device. On information and

belief, Apple knows that, or acts with willful blindness to the likelihood that, users' making and

using of '168 Infringing Devices constitutes infringement of the '168 Patent.

       304.    Apple contributes to infringement of the '168 Patent by, among other things,

offering and providing one or more of the '168 Infringing iOS Updates to users of the '168

Infringing Devices. The '168 Infringing iOS Updates include code for providing functionalities

referenced above, which constitute a material part of the invention claimed in the '168 Patent. On

information and belief, Apple knows that, or acts with willful blindness to the likelihood that, the

'168 Infringing iOS Updates are especially made or adapted for use in an infringement of the '168

Patent and are not a staple article or commodity of commerce suitable for substantial noninfringing

use.

       305.    On information and belief, Apple has supplied, and/or has caused to be supplied, in

or from the United States, a substantial portion of the components of the '168 Infringing Devices

and of the iPad Mini (5th gen) (A2125), iPad Air (3rd Gen.) (A2154), iPad Air (4th Gen.) (A2325),

iPad Pro (2nd Gen.) (A1821, A1852), iPad Pro (3rd Gen.) (A1979, A1983), and iPad Pro (4th Gen.)

(A2231, A2233) devices (collectively, "the '168 Infringing Devices and Foreign Market Devices"),

including but not limited to the operating system software, the baseband processor, audio chipsets




                                               - 82 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 83 of 86




and code, controller chips, RF modules, transmitter and amplification modules, touchscreen

controller, and display glass, where such components were and are uncombined in whole or in part

when supplied, in such a manner as to actively induce their combination outside of the United

States to make the '168 Infringing Devices and Foreign Market Devices. On information and belief,

Apple has intended and intends that such components be combined outside of the United States to

make the '168 Infringing Devices and Foreign Market Devices.

       306.    On information and belief, Apple has supplied and caused to be supplied, and

continues to supply and cause to be supplied, (i) a substantial portion of the components of the

'168 Infringing Devices and Foreign Market Devices, and (ii) '168 Infringing iOS Updates, in or

from the United States, where such components are uncombined in whole or in part when supplied,

in such a manner as to actively induce their combination outside of the United States. On

information and belief, the '168 Infringing iOS Updates were and are hosted on one or more servers

owned and/or operated by or at the direction of Apple and located within the United States, and

were and are downloaded to '168 Infringing Devices and Foreign Market Devices supporting the

'168 Infringing iOS Updates located outside of the United States. On information and belief, Apple

has intended that users of such devices download one or more of the '168 Infringing iOS Updates

to their '168 Infringing Devices and Foreign Market Devices.

       307.    On information and belief, Apple supplies and/or has caused to be supplied, in or

from the United States, the '168 Infringing iOS Updates for '168 Infringing Devices and Foreign

Market Devices, which updates were and are (a) especially made or especially adapted for use in

'168 Infringing Devices and Foreign Market Devices and are not a staple article or commodity of

commerce suitable for substantial noninfringing use, and (b) are uncombined with '168 Infringing

Devices and Foreign Market Devices in whole or in part when supplied. On information and belief,




                                              - 83 -
            Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 84 of 86




Apple knows or is willfully blind to the fact that the '168 Infringing iOS Updates were and are so

made or adapted, and Apple intends that such iOS updates have been and will be downloaded to

and combined with '168 Infringing Devices and Foreign Market Devices outside of the United

States in a manner that would infringe the '168 Patent if such combination occurred within the

United States. On information and belief, some or all of the '168 Infringing iOS Updates were

hosted and continue to be hosted on one or more servers owned and/or operated by or at the

direction of Apple and located within the United States, and have been and continue to be

downloaded to '168 Infringing Devices and Foreign Market Devices located outside of the United

States.

           308.   Apple has never been, and is not now, licensed under any of the Patents in Suit, and

has never been authorized by any owner of the Patents in Suit to engage in the acts alleged herein.

           309.   The Patents in Suit are not invalid and are enforceable.

           310.   Neither Smart Mobile nor any predecessor in interest, nor any of their licensees,

has made, sold or offered to sell within the United States any article covered by any of the Patents

in Suit.

           311.   Smart Mobile has sustained significant damages as a direct and proximate result of

Apple's infringement of the Patents in Suit.

                                   DEMAND FOR JURY TRIAL

           312.   Smart Mobile demands a trial by jury of all issues triable of right before a jury.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff Smart Mobile respectfully requests that the Court enter judgment

as follows:

           A.     That Apple has infringed the Patents in Suit, and continues to infringe the '168

Patent;


                                                  - 84 -
         Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 85 of 86




       B.      Awarding Smart Mobile damages adequate to compensate it for Apple's

infringement of the Patents in Suit, in an amount to be determined at trial, but in no event less than

a reasonable royalty for the use made of the inventions claimed by them;

       C.      Awarding a preliminary and permanent injunction restraining and enjoining Apple,

and its officers, agents, servants, employees, attorneys, and any persons in active concert or

participation with them who receive actual notice of the order by personal service or otherwise,

from any further manufacture, use, sales, offers to sell, or importations of any and all of the

products and services identified above as infringing the '168 Patent;

       D.      Enhancement of damages to the maximum extent permitted by law;

       E.      Finding this case exceptional and awarding Smart Mobile its reasonable attorneys'

fees and non-taxable costs incurred in prosecuting its claims;

       F.      Awarding Smart Mobile pre-judgment and post-judgment interest at the maximum

rate permitted by law;

       G.      Awarding Smart Mobile its taxable costs;

       H.      Such further and additional relief as the Court determines to be just and proper.

DATED: June 11, 2021                           Respectfully submitted,


                                               By     /s/ Craig D. Cherry
                                               Craig D. Cherry (State Bar No. 24012419)
                                               STECKLER, WAYNE, COCHRAN, CHERRY
                                               PLLC
                                               8416 Old McGregor Road
                                               Waco, TX 76712
                                               Telephone: (254) 651-3690
                                               Facsimile: (254) 651-3689
                                               Email: craig@swclaw.com

                                               Philip J. Graves (CA State Bar No. 153441) (pro hac
                                               vice pending)
                                               HAGENS BERMAN SOBOL SHAPIRO LLP



                                                - 85 -
Case 6:21-cv-00603-ADA Document 1 Filed 06/11/21 Page 86 of 86




                            301 North Lake Avenue, Suite 920
                            Pasadena, CA 91101
                            Telephone: (213) 330-7147
                            Facsimile: (213) 330-7152
                            Email: philipg@hbsslaw.com

                            Greer N. Shaw (CA State Bar No. 197960) (pro hac
                            vice pending)
                            HAGENS BERMAN SOBOL SHAPIRO LLP
                            301 North Lake Avenue, Suite 920
                            Pasadena, CA 91101
                            Telephone: (213) 330-7150
                            Facsimile: (213) 330-7152
                            Email: greers@hbsslaw.com


                            Counsel for Smart Mobile Technologies LLC




                            - 86 -
